Exhibit 10.1

 

 

 

Published CUSIP Number:                     

CREDIT AGREEMENT

Dated as of August 24, 2015

among

CARMAX AUTO SUPERSTORES, INC.,

as the Revolving Borrower,

CERTAIN SUBSIDIARIES,

as Designated Borrowers,

CARMAX, INC.,

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

TOYOTA MOTOR CREDIT CORPORATION

and

U.S. BANK NATIONAL ASSOCIATION,

as

Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms.

     1   

1.02

 

Other Interpretive Provisions.

     27   

1.03

 

Accounting Terms.

     28   

1.04

 

Rounding.

     28   

1.05

 

Times of Day.

     28   

1.06

 

Letter of Credit Amounts.

     28   

1.07

 

Timing of Performance.

     29   

1.08

 

Pro Forma Calculation.

     29   

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

     29   

2.01

 

Committed Loans.

     29   

2.02

 

Borrowings and Conversions of Committed Loans.

     30   

2.03

 

Letters of Credit.

     31   

2.04

 

Swing Line Loans.

     39   

2.05

 

New Vehicle Swing Line Loans.

     43   

2.06

 

Prepayments.

     47   

2.07

 

Termination or Reduction of Commitments.

     48   

2.08

 

Repayment of Loans.

     48   

2.09

 

Interest.

     49   

2.10

 

Fees.

     49   

2.11

 

Computation of Interest and Fees.

     50   

2.12

 

Evidence of Debt.

     50   

2.13

 

Payments Generally; Administrative Agent’s Clawback.

     51   

2.14

 

Sharing of Payments by Lenders.

     52   

2.15

 

Designated Borrowers.

     53   

2.16

 

Increase in Commitments.

     55   

2.17

 

Cash Collateral.

     57   

2.18

 

Defaulting Lenders.

     58   

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

     60   

3.01

 

Taxes.

     60   

3.02

 

Illegality.

     64   

3.03

 

Inability to Determine Rates.

     65   

3.04

 

Increased Costs.

     66   

3.05

 

Mitigation Obligations; Replacement of Lenders.

     67   

3.06

 

Survival.

     68   

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

4.01

 

Conditions of Initial Credit Extension.

     68   

4.02

 

Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment).

     69   

4.03

 

Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment.

     70   

Article V REPRESENTATIONS AND WARRANTIES

     70   

5.01

 

Existence, Qualification and Power.

     70   

 

i



--------------------------------------------------------------------------------

5.02

 

Authorization; No Contravention.

     70   

5.03

 

Governmental Authorization; Other Consents.

     71   

5.04

 

Binding Effect.

     71   

5.05

 

Financial Statements; No Material Adverse Effect.

     71   

5.06

 

Litigation.

     72   

5.07

 

No Default.

     72   

5.08

 

Ownership of Property; Liens.

     72   

5.09

 

Insurance.

     72   

5.10

 

Environmental Compliance.

     72   

5.11

 

Taxes.

     72   

5.12

 

ERISA Compliance.

     73   

5.13

 

Subsidiaries; Equity Interests.

     73   

5.14

 

Margin Regulations; Investment Company Act.

     73   

5.15

 

Disclosure.

     74   

5.16

 

Compliance with Laws.

     74   

5.17

 

Intellectual Property; Licenses, Etc.

     74   

5.18

 

Books and Records.

     74   

5.19

 

OFAC.

     75   

5.20

 

Anti-Corruption Laws.

     75   

Article VI AFFIRMATIVE COVENANTS

     75   

6.01

 

Financial Statements.

     75   

6.02

 

Certificates; Other Information.

     76   

6.03

 

Notices.

     77   

6.04

 

Payment of Taxes.

     78   

6.05

 

Preservation of Existence, Etc.

     78   

6.06

 

Maintenance of Properties.

     78   

6.07

 

Maintenance of Insurance.

     79   

6.08

 

Compliance with Laws and Contractual Obligations.

     79   

6.09

 

Books and Records.

     79   

6.10

 

Inspection Rights.

     79   

6.11

 

Use of Proceeds.

     80   

6.12

 

New Subsidiaries.

     80   

6.13

 

Anti-Corruption Laws.

     80   

Article VII NEGATIVE COVENANTS

     81   

7.01

 

Liens.

     81   

7.02

 

Fundamental Changes.

     84   

7.03

 

Change in Nature of Business.

     85   

7.04

 

Transactions with Affiliates.

     85   

7.05

 

Burdensome Agreements.

     85   

7.06

 

[Reserved].

     86   

7.07

 

Financial Covenants.

     86   

7.08

 

Indebtedness.

     86   

7.09

 

Sanctions.

     86   

7.10

 

Anti-Corruption Laws.

     86   

Article VIII EVENTS OF DEFAULT AND REMEDIES

     87   

8.01

 

Events of Default.

     87   

8.02

 

Remedies Upon Event of Default.

     89   

8.03

 

Application of Funds.

     89   

 

ii



--------------------------------------------------------------------------------

Article IX ADMINISTRATIVE AGENT

     90   

9.01

 

Appointment and Authority.

     90   

9.02

 

Rights as a Lender.

     91   

9.03

 

Exculpatory Provisions.

     91   

9.04

 

Reliance by Administrative Agent.

     92   

9.05

 

Delegation of Duties.

     92   

9.06

 

Resignation of Administrative Agent.

     92   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     94   

9.08

 

No Other Duties, Etc.

     94   

9.09

 

Administrative Agent May File Proofs of Claim.

     94   

9.10

 

Guaranty Matters.

     95   

Article X MISCELLANEOUS

     95   

10.01

 

Amendments, Etc.

     95   

10.02

 

Notices; Effectiveness; Electronic Communication.

     97   

10.03

 

No Waiver; Cumulative Remedies; Enforcement.

     99   

10.04

 

Expenses; Indemnity; Damage Waiver.

     100   

10.05

 

Payments Set Aside.

     102   

10.06

 

Successors and Assigns.

     102   

10.07

 

Treatment of Certain Information; Confidentiality.

     107   

10.08

 

Right of Setoff.

     108   

10.09

 

Interest Rate Limitation.

     108   

10.10

 

Counterparts; Integration; Effectiveness.

     109   

10.11

 

Survival of Representations and Warranties.

     109   

10.12

 

Severability.

     109   

10.13

 

Replacement of Lenders.

     109   

10.14

 

Governing Law; Jurisdiction; Etc.

     110   

10.15

 

Waiver of Jury Trial.

     111   

10.16

 

No Advisory or Fiduciary Responsibility.

     112   

10.17

 

Electronic Execution of Assignments and Certain Other Documents.

     112   

10.18

 

USA PATRIOT Act Notice.

     112   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

1.01

 

Term Securitization Programs

2.01

 

Commitments and Applicable Percentages

5.06

 

Litigation

5.13

 

Subsidiaries and Other Equity Investments

7.01

 

Existing Liens

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

10.08

 

Restricted Deposit Accounts

 

EXHIBITS

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C

 

New Vehicle Swing Line Loan Notice

D

 

Note

E

 

Compliance Certificate

F

 

Assignment and Assumption

G

 

Company Guaranty Agreement

H

 

Subsidiary Guaranty Agreement

I

 

Joinder Agreement

J

 

Designated Borrower Notice

K

 

Notice of Loan Prepayment

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 24, 2015, among
CARMAX AUTO SUPERSTORES, INC., a Virginia corporation (the “Revolving
Borrower”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.15 (each a “Designated Borrower” and, together with the Revolving
Borrower, the “Borrowers” and, each a “Borrower”), CARMAX, INC., a Virginia
corporation (the “Company”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, New Vehicle Swing Line Lender
and L/C Issuer, and JPMORGAN CHASE BANK, N.A., as L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABCP Facility” means (a) the private securitization facility governed by the
Transfer and Administration Agreement dated as of December 1, 2004 among CarMax
Funding II, as transferor, CarMax Business Services, LLC, a Delaware limited
liability company, individually and as servicer, Bank of America, as a bank
investor, as a class agent and as agent, and the other investors and class
agents party thereto, as amended, supplemented or otherwise modified from time
to time, (b) the private securitization facility governed by the Transfer and
Administration Agreement dated as of May 25, 2010 among CarMax Funding III, as
transferor, CarMax Business Services, LLC, a Delaware limited liability company,
individually and as servicer, Wells Fargo Securities LLC, a Delaware limited
liability company, as a class agent and as agent, and the investors and other
class agents party thereto, as amended, supplemented or otherwise modified from
time to time, and (c) any other asset-backed commercial paper facility under
which retail installment contracts originated by the Company or any other Loan
Party are sold, transferred or assigned from time to time to one or more special
purpose entities in a transaction that constitutes a “true sale” for bankruptcy
purposes (as evidenced by an opinion prepared and delivered in a manner
consistent with market standards by reputable independent counsel experienced in
securitization transactions) for a price equal to not less than the fair market
value of such retail installment contracts and on such other terms and
conditions as shall be reasonable and customary for such transactions; provided,
however, that, except as may be required by credit risk retention rules under
applicable Law, (x) such arrangement does not include (i) provisions under which
the Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) directly assumes the credit risk associated with such retail
installment contracts, (ii) direct or indirect recourse provisions under which,
based on the historical performance of such retail installment contracts, the
Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) could reasonably be expected to suffer economic loss, or (iii) any
recourse provisions which are not customary for transactions of such type and
(y) such arrangement does not result in the creation of any Lien on the assets
of the Company or any Subsidiary (other than Excluded Special Purpose Finance
Subsidiaries), other than Liens on such retail installment contracts and the
Related Property.



--------------------------------------------------------------------------------

“Acceleration Event” has the meaning specified in Section 8.01(e).

“Acquisition” means any transaction or series of transactions resulting in the
acquisition of (i) more than 50.00% of the Equity Interests in another Person,
whether by purchase of such Equity Interests or upon the exercise of an option
or warrant for, or conversion of securities into, such Equity Interests,
(ii) assets of another Person which constitute all or substantially all of the
assets of such Person or of a business unit or division of, or a line or lines
of business conducted by such Person, or (iii) assets constituting a vehicle
dealership.

“Added Lender” has the meaning specified in Section 2.16(a).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
pursuant to the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Closing Date is $1,200,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Tier    Consolidated
Leverage Ratio  

Commitment

Fee

    Applicable Rate for
Eurodollar Rate
Loans and Letter of
Credit Fees    

Applicable

Rate

for Base Rate
Loans

 

1

   £ 0.75:1     0.125 %      1.000 %      0.000 % 

2

   > 0.75:1 but £
1.50:1     0.150 %      1.125 %      0.125 % 

3

   > 1.50:1 but £
2.25:1     0.175 %      1.250 %      0.250 % 

4

   > 2.25:1 but £
3.00:1     0.200 %      1.375 %      0.375 % 

5

   > 3.00:1     0.225 %      1.500 %      0.500 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 6.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 6.02(a) for the first fiscal
quarter ending after the Closing Date shall be determined based upon Pricing
Tier 2.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in their capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as at February 28, 2015, and the related
consolidated statements of earnings, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year ended on that date, including
the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Autoborrow Agreement” means an agreement by and between the Revolving Borrower
and the Swing Line Lender, providing for the automatic advance of Swing Line
Loans by the Swing Line Lender under the conditions set forth therein.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Bilateral New Vehicle Swing Line Loan” means the portion of any New Vehicle
Swing Line Loan made pursuant to Section 2.05(a) which (i) causes the
Outstanding Amount of New Vehicle Swing Line Loans or other Obligations to
exceed the New Vehicle Swing Line Sublimit or any limit set forth in
Section 2.05(a), or (ii) is made when the conditions in Section 4.02 are not
otherwise met.

“Bilateral Swing Line Loan” means the portion of any Swing Line Loan made
pursuant to Section 2.04(a) which causes the Outstanding Amount of Swing Line
Loans or other Obligations to exceed the Swing Line Sublimit or any limit set
forth in Section 2.04(a).

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers’ Liabilities” has the meaning specified in Section 2.15(c).

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a New Vehicle
Swing Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York State or the state where the Administrative Agent’s Office
is located and if such day relates to any Eurodollar Rate Loan, means any such
day that is also a day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“CarMax Funding II” means CarMax Funding II, LLC, a Delaware limited liability
company.

“CarMax Funding III” means CarMax Funding III, LLC, a Delaware limited liability
company.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations, or

 

4



--------------------------------------------------------------------------------

obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit with (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) marketable short-term money market and
similar funds (including such funds investing a portion of their assets in
municipal securities) having a rating of at least P-1 or A-1 from either S&P or
Moody’s, respectively (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrowers), (e) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (f) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000, (g) investment funds investing at least
95% of their assets in securities of the types (including as to credit quality
and maturity) described in clauses (b) through (f) above and (h) solely with
respect to any Foreign Subsidiary, investments of comparable tenor and credit
quality to those described in the foregoing clauses (b) through (g) customarily
utilized in countries in which such Foreign Subsidiary operates for short term
cash management purposes.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, requests, rules,
guidelines or directives under or issued in connection therewith and
(y) all regulations, requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) the Revolving Borrower ceases to be a direct or indirect, wholly-owned
Subsidiary of the Company; or

(d) the Revolving Borrower becomes a direct or indirect Subsidiary of any
Subsidiary that is not a Loan Party.

“Closing Date” means August 24, 2015.

“Code” means the Internal Revenue Code of 1986.

“Collection Account” means account #XXXXXXXXXXXXX maintained in the name of
CarMax Business Services, LLC, d/b/a CarMax Auto Finance, at Wells Fargo Bank,
National Association.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Revolving Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans, and (d) purchase participations in New Vehicle Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01, provided that, for
purposes of clarity, Committed Loans shall not include Swing Line Loans or New
Vehicle Swing Line Loans, but shall include any Loan made pursuant to
Section 2.04(c)(i) or 2.05(e)(i).

 

6



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, or (b) a
conversion of Committed Loans from one Type to the other pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty Agreement” means the Company Guaranty Agreement made by the
Company in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit G.

“Company Margin Stock” means capital stock issued by the Company that
(i) constitutes “margin stock” within the meaning of such term under Regulation
U of the FRB and (ii) would, taking into account all other “margin stock” held
by the Company and its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Company and its Subsidiaries
that directly or indirectly secure (with the meaning of Regulation U of the FRB)
the Obligations.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:

(i) Consolidated Interest Charges for such period;

(ii) the provision for Federal, state, local and foreign income taxes based on
income, profits or capital payable by the Company and its Subsidiaries for such
period;

(iii) depreciation and amortization expense;

(iv) share-based compensation expense reducing such Consolidated Net Income
which does not represent a cash item in such period or any future period;

(v) other non-recurring expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period; and

(vi) the amortization or expense of all premiums, fees and expenses payable to
the extent related to Indebtedness;

and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing such Consolidated Net Income.

“Consolidated EBITDAR” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated EBITDA for
such period, plus Consolidated Rental Obligations for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, with respect to the Company and its
Subsidiaries on a consolidated basis, at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Persons for borrowed money and all monetary
obligations of such Persons evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b) all unreimbursed obligations of such Persons arising under drawn letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Persons (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Persons or is limited in
recourse;

(d) capital leases and Synthetic Lease Obligations; and

(e) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, Consolidated Funded Debt shall include the Indebtedness
of the types described above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company or the
foreign equivalent thereof) in which the Company or any of its Subsidiaries is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (in which case such Indebtedness shall not be
included) or the liability of such Person in respect of such Indebtedness is
otherwise limited (in which case such Indebtedness shall only be included to the
extent of such liability). The amount of any Indebtedness secured by a Lien on
property owned or being purchased by the Company or any of its Subsidiaries
shall be deemed to be the lesser of the outstanding amount of such Indebtedness
and the fair market value of such property as determined by such Person in good
faith if recourse with respect to such Indebtedness is expressly limited to such
property. The amount of any capital lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. Consolidated Funded Debt shall not include the
liabilities of any Excluded Special Purpose Finance Subsidiary.

“Consolidated Interest and Rent Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the four fiscal quarter
period ending on such date to (b) Consolidated Interest Charges for such period
plus Consolidated Rental Obligations for the four fiscal quarter period ending
on such date ((x) excluding such rental obligations with respect to real
property leased by the Company and its Subsidiaries at the beginning of such
period that was purchased by the Company and its Subsidiaries during such four
quarter period, but (y) including, on an annualized basis, such rental
obligations with respect to real property owned by the Company and its
Subsidiaries at the beginning of such period that was Disposed pursuant to a
sale and leaseback transaction consummated during such period).

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all gross interest expense
(without reducing such amount by, or otherwise netting out, any interest income,
floorplan assistance, interest credits or other similar income), premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, but excluding any such interest or expense of
(i) an Excluded Special Purpose Finance Subsidiary or (ii) any Person that is
neither the Company nor a Subsidiary, which interest or expense (in the case of
each of clauses (i) and (ii)) arises pursuant to a Permitted Sale Facility, and
(b) the portion of rent expense of the Company and its Subsidiaries with respect
to such period under (i) capital leases that is treated as interest in
accordance with GAAP and (ii) Synthetic Lease Obligations that would be treated
as interest under GAAP were such leases treated as capital leases.

 

8



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) an amount equal to (i) the Consolidated Funded Debt as of such date plus
(ii) the product of (A) eight (8) times (B) Consolidated Rental Obligations for
the four fiscal quarter period ending on such date ((x) excluding such rental
obligations with respect to real property leased by the Company and its
Subsidiaries at the beginning of such period that was purchased by the Company
and its Subsidiaries during such four quarter period, but (y) including, on an
annualized basis, such rental obligations with respect to real property owned by
the Company and its Subsidiaries at the beginning of such period that was
Disposed pursuant to a sale and leaseback transaction consummated during such
period) to (b) Consolidated EBITDAR for the four fiscal quarter period ending on
such date.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period (excluding (i) extraordinary gains and
extraordinary losses for such period and (ii) any income (or loss) for such
period of any Person if such Person is not a Subsidiary, except that the
aggregate amount of cash actually distributed by such Person during such period
to the Company or a Subsidiary as a dividend or other distribution shall be
included in Consolidated Net Income).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) an amount equal to (i) the Consolidated Funded Debt as of such date
minus (ii) the amount of unrestricted cash and Cash Equivalents held by the
Borrowers in the United States as of such date in excess of $15,000,000 (which
cash is verifiable by the Administrative Agent) plus (iii) the product of
(A) eight (8) times (B) Consolidated Rental Obligations for the four fiscal
quarter period ending on such date ((x) excluding such rental obligations with
respect to real property leased by the Company and its Subsidiaries at the
beginning of such period that was purchased by the Company and its Subsidiaries
during such four quarter period, but (y) including, on an annualized basis, such
rental obligations with respect to real property owned by the Company and its
Subsidiaries at the beginning of such period that was Disposed pursuant to a
sale and leaseback transaction consummated during such period) to
(b) Consolidated EBITDAR for the four fiscal quarter period ending on such date.

“Consolidated Rental Obligations” means, for any period, the aggregate amount of
all rental obligations accrued during such period for which the Company and its
Subsidiaries are directly or indirectly liable (as lessee or as guarantor or
other surety but without duplication) under all leases (excluding capital
leases) in effect at any time during such period, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Unencumbered Current Assets” means, as of any date of
determination, the book value of current assets of the Company and its
Subsidiaries, on a consolidated basis, that are not subject to any Lien securing
Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a fee rate equal to the Applicable Rate
plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender, the New Vehicle Swing Line Lender or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company or the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect with respect to its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative

 

10



--------------------------------------------------------------------------------

Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, the L/C Issuer, the Swing Line Lender, the
New Vehicle Swing Line Lender and each Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.15(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any territorial Sanction (for
purposes of clarification, as of the Closing Date, the foregoing are: Cuba,
Iran, North Korea, Syria and Sudan).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding sales, transfers or other dispositions of
Company Margin Stock that is held by the Company as treasury stock.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability upon
the Company or any ERISA Affiliate under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, that has not been
satisfied in full.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent so long as the manner of such
application is consistent with the manner in which the Administrative Agent
generally makes determinations under its agreements with similarly situated
borrowers and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Committed Loan” means a Committed Loan that is a Eurodollar
Rate Loan.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Special Purpose Finance Subsidiaries” means, collectively, (a) CarMax
Funding II, (b) CarMax Auto Funding LLC, a Delaware limited liability company,
(c) CarMax Funding III, (d) CarMax

 

12



--------------------------------------------------------------------------------

Funding IV, LLC, a Delaware limited liability company, (e) CarMax Funding
Services, LLC, a Delaware limited liability company, (f) CarMax Funding Services
II, LLC, a Delaware limited liability company, and (g) any other special purpose
Subsidiary formed to purchase or otherwise acquire retail installment contracts
in connection with an existing or proposed Permitted Sale Facility and which
does not conduct any business other than in connection with such Permitted Sale
Facility.

“Excluded Subsidiaries” means (a) Glen Allen Insurance, Ltd., a Bermuda company
and any other captive insurance subsidiary; (b) each Excluded Special Purpose
Finance Subsidiary; (c) any Subsidiary of the Company that is (i) a Foreign
Subsidiary or a Subsidiary of a Foreign Subsidiary, (ii) a FSHCO or (iii) a
Subsidiary that is not wholly-owned by a Loan Party; (d) any Subsidiary that is
prohibited by applicable Law from guaranteeing the Obligations, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received; and (e) any not-for-profit
subsidiary; provided that in no event shall any borrower or guarantor in respect
of the Term Loan Facility be an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrower hereunder, (a) Taxes imposed on
or measured by its overall net income (however denominated), including branch
profits Taxes, and franchise Taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company or such
Borrower, as the case may be, is located, (c) any U.S. federal withholding Taxes
imposed pursuant to FATCA and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any U.S.
federal withholding Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Company or the applicable
Borrower, as the case may be, with respect to such withholding Tax pursuant to
Section 3.01(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 26, 2011, as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, among the Company, as guarantor, the
Borrowers and Bank of America, as agent, and the lenders party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any intergovernmental agreements entered
into pursuant thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Fee Letters” means (a) the letter agreement, dated July 24, 2015, among the
Company, the Administrative Agent and MLPFS, (b) the letter agreement, dated
July 24, 2015, among the Company, JPMorgan and J.P. Morgan Securities LLC and
(c) the letter agreement, dated July 24, 2015, among the Company, Wells Fargo
Bank, National Association and Wells Fargo Securities, LLC.

“Foreign Lender” means, with respect to the Company or any Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Company or such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
other than a Domestic Subsidiary.

“Franchise Agreement” means a franchise agreement or a framework agreement, in
each case between a Loan Party and a manufacturer or distributor of New
Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Domestic Subsidiary of the Company substantially all of whose
assets consists of the Equity Interests of one or more Foreign Subsidiaries.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participations or obligation to acquire, refinance or fund
participations has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of the outstanding Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participations or obligation to acquire, refinance or fund participations has
been reallocated to other Lenders in accordance with the terms hereof and
(c) with respect to the New Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of the outstanding New Vehicle Swing Line Loans other than
New Vehicle Swing Line Loans as to which such Defaulting Lender’s participations
or obligation to acquire, refinance or fund participations has been reallocated
to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

14



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided, however, that the term “Guarantee” shall not include
endorsements of drafts or other negotiable instruments for collection or deposit
in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date, or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided, however, that the amount of any Guarantee
described in clause (b) above which is expressly non-recourse to the other
assets of such Person shall be deemed to be the lesser of the amount determined
as described above and the fair market value of the assets subject to such Lien
as determined by the guaranteeing Person in good faith. The term “Guarantee” as
a verb has a corresponding meaning.

“Guaranties” means the Company Guaranty Agreement and the Subsidiary Guaranty
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Increasing Lender” has the meaning specified in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

15



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments issued or created for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable arising in the
ordinary course of business, (y) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and (z) current liabilities consisting of expenses accrued in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
(in which case such Indebtedness shall not be included) or the liability of such
Person in respect of such Indebtedness is otherwise limited (in which case such
Indebtedness shall only be included to the extent of such liability). The amount
of any Indebtedness secured by a Lien on property owned or being purchased by
any Person shall be deemed to be the lesser of the outstanding amount of such
Indebtedness and the fair market value of such property as determined by such
Person in good faith if recourse with respect to such Indebtedness is expressly
limited to such property. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) in the case of each Committed Loan or New
Vehicle Swing Line Loan, the first Business Day of each calendar month, and
(b) in the case of each Swing Line Loan, the second Business Day of each
calendar month.

 

16



--------------------------------------------------------------------------------

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided however, that
investments made by the Company or any of its Subsidiaries at the direction of
an employee thereof under any deferred compensation plan or “rabbi trust” formed
in connection with such plan shall not constitute “Investments” for purposes of
this Agreement. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the related
Letter of Credit Application, and any other document, agreement or instrument
entered into by the L/C Issuer and the Revolving Borrower (or any Subsidiary) or
in favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit I, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Lenders, pursuant to Section 6.12.

“Joint Venture” means any Person in whom the Company or any of its Subsidiaries
beneficially owns 50.0% or less of the Equity Interests thereof entitled to vote
for members of the board of directors or equivalent governing body.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

17



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder,
(b) JPMorgan in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder and (c) any other Lender
reasonably acceptable to the Revolving Borrower and the Administrative Agent
that agrees to issue Letters of Credit pursuant hereto, in each case in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. References herein and in the other Loan Documents
to the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, as
of such date. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender and the
New Vehicle Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable L/C
Issuer and confirmed availability under the Aggregate Commitments.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments;
provided, however, that with respect to (i) Bank of America, in its capacity as
an L/C Issuer, unless otherwise agreed by Bank of America, it shall not be
obligated to issue Letters of Credit in an aggregate amount in excess of 50% of
the Letter of Credit

 

18



--------------------------------------------------------------------------------

Sublimit and (ii) JPMorgan, in its capacity as an L/C Issuer, unless otherwise
agreed by JPMorgan, it shall not be obligated to issue Letters of Credit in an
aggregate amount in excess of 50% of the Letter of Credit Sublimit. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan or a New Vehicle Swing Line
Loan.

“Loan Documents” means, collectively, this Agreement, each Joinder Agreement,
each Note, each Issuer Document, each Payment Commitment, each Guaranty, the Fee
Letters and any Autoborrow Agreement.

“Loan Parties” means, collectively, the Company, the Revolving Borrower, each
Subsidiary Guarantor and each Designated Borrower.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, liabilities, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform their payment or guaranty obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means August 24, 2020.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or one of its
designated Affiliates), in its capacity as joint lead arranger and
co-bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Vehicle” means a vehicle which has never been owned except by a
manufacturer, distributor or dealer and has never been registered.

“New Vehicle Swing Line” means the revolving credit facility made available by
the New Vehicle Swing Line Lender pursuant to Section 2.05.

“New Vehicle Swing Line Borrowing” means a borrowing of a New Vehicle Swing Line
Loan pursuant to Section 2.05.

 

19



--------------------------------------------------------------------------------

“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Swing Line Loans, or any successor new vehicle swing
line lender hereunder.

“New Vehicle Swing Line Loan” has the meaning specified in Section 2.05(a).

“New Vehicle Swing Line Loan Notice” means a notice of a New Vehicle Swing Line
Borrowing pursuant to Section 2.05(b), which shall be substantially in the form
of Exhibit C or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of a Borrower.

“New Vehicle Swing Line Sublimit” means an amount equal to the lesser of
(a) $15,000,000 and (b) the Aggregate Commitments. The New Vehicle Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Non-Consenting Lender” means any Lender that does not approve (a) any
amendment, waiver or consent that (i) requires the approval of all Lenders or
all affected Lenders in accordance with the terms of Section 10.01 and (ii) has
been approved by the Required Lenders or (b) any designation of a foreign
Subsidiary as a Designated Borrower pursuant to Section 2.15, which designation
has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws of such corporation (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement of
such company; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other

 

20



--------------------------------------------------------------------------------

applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with the formation or
organization of such partnership, joint venture, trust or other entity with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Special Purpose Finance Entities” means those special purpose entities
(other than Subsidiaries) formed pursuant to Permitted Sale Facilities to
receive and hold Permitted Retail Installment Contracts.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans, Swing Line Loans
and New Vehicle Swing Line Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans, Swing Line Loans and New Vehicle Swing Line
Loans, as the case may be, occurring on such date; (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Revolving Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.18.

“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Swing Line
Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of a New Vehicle by the applicable
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Retail Installment Contract” means a vehicle retail installment
contract sold, transferred or assigned by the Company or a Subsidiary to the
applicable purchaser, transferee or assignee pursuant to a Permitted Sale
Facility.

“Permitted Sale Facilities” means, collectively, (i) each ABCP Facility,
(ii) each Term Securitization Program, (iii) each arrangement under which
Third-Party Contracts are sold for fair market value to financial institutions
or other lenders and (iv) each other arrangement which provides for the sale,

 

21



--------------------------------------------------------------------------------

transfer or assignment of retail installment contracts originated by the Company
or any other Loan Party to a third party purchaser, transferee or assignee and
in a transaction that constitutes a “true sale” for bankruptcy purposes (as
evidenced by an opinion prepared and delivered in a manner consistent with
market standards by reputable independent counsel experienced in securitization
transactions) for a price equal to not less than the fair market value of such
retail installment contracts and on such other terms and conditions as shall be
reasonable and customary for such transactions; provided, however, that, in the
case of any arrangement described in clause (iii) or (iv) above, except as may
be required by credit risk retention rules under applicable Law, (x) such
arrangement does not create Indebtedness of the Company or any Subsidiary (other
than an Excluded Special Purpose Finance Subsidiary), (y) such arrangement does
not include (1) provisions under which the Company or any Subsidiary (other than
an Excluded Special Purpose Finance Subsidiary) directly assumes the credit risk
associated with such retail installment contracts, (2) direct or indirect
recourse provisions under which, based on the historical performance of such
retail installment contracts, the Company or any Subsidiary (other than an
Excluded Special Purpose Finance Subsidiary) could reasonably be expected to
suffer economic loss, or (3) any recourse provisions which are not customary for
transactions of such type and (z) such arrangement does not result in the
creation of any Lien on the assets of the Company or any Subsidiary (other than
Excluded Special Purpose Finance Subsidiaries), other than Liens on such retail
installment contracts and the Related Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a)(i) with respect to
any Disposition of all or substantially all Equity Interests in any Subsidiary
or any division or product line of the Company or any Subsidiary, income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Disposition shall be excluded and (ii) with
respect to any Acquisition, income statement items (whether positive or
negative) attributable to the Person or property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
such items are not otherwise included in such income statement items for the
Company and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Company or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that (A) Pro Forma Basis, Pro Forma Compliance and Pro
Forma Effect in respect of any Specified Transaction shall be calculated in a
reasonable and factually supportable manner and certified by a Responsible
Officer of the Company and (B) any such calculation shall be subject to the
applicable limitations set forth in the definition of Consolidated EBITDA.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

 

22



--------------------------------------------------------------------------------

“Related Agreements” has the meaning specified in Section 2.15(d).

“Related Indemnified Party” means, with respect to any Indemnitee, (1) any
Controlling or Controlled Affiliate of such Indemnitee, (2) the respective
directors, officers, managers or employees of such Indemnitee or any of its
Controlling or Controlled Affiliates and (3) the respective agents, advisors and
representatives of such Indemnitee or any of its Controlling or Controlled
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnitee; provided, that each reference to a Controlled or Controlling
Affiliate in this sentence pertains to a Controlled or Controlling Affiliate
involved, directly or indirectly, in the negotiation, syndication or
administration of the credit facilities provided for herein.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Property” means, with respect to any retail installment contract,
(i) the Lien created by such contract in the vehicle purchased under such
contract, (ii) all other Liens, if any, (other than Liens on assets of the
Company or any Subsidiary) to secure payment of such contract, (iii) all
guaranties, insurance contracts and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such contract,
(iv) all documents evidencing such contract or the Liens, guaranties, agreements
or arrangements described in clauses (i) through (iii) above, (v) all present
and future claims, demands, causes of action and choses in action in respect of
the foregoing and (vi) all proceeds of the foregoing.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Swing Line Loan at any time an Autoborrow Agreement is not in effect, a Swing
Line Loan Notice, and (d) with respect to a New Vehicle Swing Line Loan, a New
Vehicle Swing Line Loan Notice or a request from a manufacturer or distributor
for New Vehicle Swing Line Loans pursuant to a Payment Commitment.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and New Vehicle Swing Line Loans being deemed “held” by such Lender
for purposes of this definition); provided that (i) the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
(ii) in the event that at the time of such determination any Bilateral Swing
Line Loans are outstanding and any Default shall have occurred and be
continuing, each of (x) the Aggregate Commitments or Total Outstandings, as the
case may be, and (y) the Commitment of or Total Outstandings held by the Swing
Line Lender (as the case may be), shall be deemed for purposes of this
determination to be increased in the amount of such outstanding Bilateral Swing
Line Loans, and (iii) in the event that at the time of such determination any
Bilateral New Vehicle Swing Line Loans are outstanding and any Default shall
have occurred and be continuing, each of (x) the Aggregate Commitments or Total
Outstandings, as the case may be, and (y) the Commitment of or Total
Outstandings held by the New Vehicle Swing Line Lender (as the case may be),
shall be deemed for purposes of this determination to be increased in the amount
of such outstanding Bilateral New Vehicle Swing Line Loans.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any executive vice president, any senior vice
president, any vice president, the treasurer, the secretary, any assistant
treasurer or any assistant secretary (who is also a treasury manager) of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Borrower” has the meaning specified in the introductory paragraph
hereto.

“Sanctioned Person” means any Person that is (a) listed in any Sanctions-related
list of designated Persons maintained by OFAC or the U.S. Department of State or
that is otherwise the target of Sanctions, (b) any Person located, organized or
resident in a Designated Jurisdiction, or (c) any Person 50% or more owned or
otherwise controlled by any such Person or Persons.

“Sanction(s)” means any economic, financial or trade sanction administered or
enforced by the United States Government, including those administered by OFAC,
or other applicable sanctions authority recognized by the foregoing.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Specified Subsidiaries” means, collectively, (a) CarMax Auto Superstores
Services, Inc., a Virginia corporation, (b) CarMax Properties, LLC, a Virginia
limited liability company, and (c) any of CarMax of Laurel, LLC, a Virginia
limited liability company, and/or CarMax Auto Mall, LLC, a Virginia limited
liability company; provided that, in the case of clause (c), all New Vehicle
Swing Line Loans of such Designated Borrower, together with any accrued interest
thereon, shall have been repaid in full.

“Specified Transaction” means (a) any Acquisition, (b) any Investment that
results in a Person becoming a Subsidiary, (c) any Disposition that results in a
Subsidiary ceasing to be a Subsidiary of the Company, (d) any Disposition of a
business unit, line of business or division of the Company or any Subsidiary, in
each case whether by merger, consolidation, amalgamation or otherwise and
(e) any other event that by the express terms of the Loan Documents requires Pro
Forma Compliance with a test or covenant, calculation as to Pro Forma Effect
with respect to a test or covenant or requires such test or covenant to be
calculated on a Pro Forma Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

24



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified,
(a) all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to
a Subsidiary or Subsidiaries of the Company and (b) all references herein to
“Subsidiaries” in connection with financial statements or financial ratios (or
the components thereof) shall refer to the Subsidiaries of the Company the
accounts of which (i) are consolidated with those of the Company in its
consolidated financial statements or (ii) would be consolidated with those of
the Company in its consolidated financial statements if such statements were
prepared in accordance with GAAP.

“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty Agreement on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.

“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
the Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit H.

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04, including any Borrowing of such a Loan pursuant to an Autoborrow
Agreement.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

25



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of a Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Facility” means that certain agreement entered into by the Company
and the Revolving Borrower on November 25, 2014, providing for a term loan in
the principal amount of $300,000,000, as amended, restated, amended and
restated, refinanced, replaced, supplemented or otherwise modified from time to
time.

“Term Securitization Programs” means (a) the public securitization programs
identified on Schedule 1.01 and (b) any other non-revolving securitization
program under which a discrete pool of retail installment contracts originated
by the Company or any other Loan Party is sold, transferred or assigned to one
or more special purpose entities in a transaction that constitutes a “true sale”
for bankruptcy purposes (as evidenced by an opinion prepared and delivered in a
manner consistent with market standards by reputable independent counsel
experienced in securitization transactions) for a price equal to not less than
the fair market value of such retail installment contracts and on such other
terms and conditions as shall be reasonable and customary for such transactions;
provided, however, that, except as may be required by credit risk retention
rules under applicable Law, (x) such arrangement does not include (i) provisions
under which the Company or any Subsidiary (other than an Excluded Special
Purpose Finance Subsidiary) directly assumes the credit risk associated with
such retail installment contracts, (ii) direct or indirect recourse provisions
under which, based on the historical performance of such retail installment
contracts, the Company or any Subsidiary (other than an Excluded Special Purpose
Finance Subsidiary) could reasonably be expected to suffer economic loss, or
(iii) any recourse provisions which are not customary for transactions of such
type and (y) such arrangement does not result in the creation of any Lien on the
assets of the Company or any Subsidiary (other than Excluded Special Purpose
Finance Subsidiaries), other than Liens on such retail installment contracts and
the Related Property.

“Third-Party Contract” means a retail installment contract originated by the
Company or any other Loan Party, using a form provided by a financial
institution or other lender that is not an Affiliate of the Company, which
contract is assigned to such financial institution or other lender promptly
after origination.

“Threshold Amount” means $90,000,000.

 

26



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, Swing Line Loan or New Vehicle
Swing Line Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Within Line Limitation” means, with respect to any Borrower, any dealer
location and any specific vehicle manufacturer or distributor, limitations on
the amount of New Vehicle Swing Line Loans that may be advanced to such
manufacturer or distributor with respect to New Vehicles purchased or to be
purchased by such Borrower for such dealer location, which limitations are
agreed to from time to time by the Administrative Agent and such distributor or
manufacturer.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

27



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP or Accounting Practices. If at any time any change in GAAP
or any change in any accounting practice or financial reporting practice of any
Loan Party made in accordance with GAAP would affect the computation of any
financial ratio, basket or requirement set forth in any Loan Document, and
either the Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio, basket or requirement to preserve the original intent thereof in light of
such change in GAAP or such change in accounting practice or financial reporting
practice (subject to the approval of the Required Lenders not to be unreasonably
withheld, conditioned or delayed); provided that, until so amended, (i) such
ratio, basket or requirement shall continue to be computed in accordance with
GAAP or such accounting practice or financial reporting practice prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, basket or requirement made before and after
giving effect to such change in GAAP or such change in accounting practice or
financial reporting practice. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time;

 

28



--------------------------------------------------------------------------------

provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

1.07 Timing of Performance. When the performance of any covenant, duty or
obligation (other than a payment obligation arising under the Loan Documents) is
required to be performed on a day which is not a Business Day, the date of such
performance shall extend to the immediately succeeding Business Day.

1.08 Pro Forma Calculation. Notwithstanding anything to the contrary herein, the
Consolidated Interest and Rent Coverage Ratio, the Consolidated Net Leverage
Ratio and the Consolidated Leverage Ratio shall be calculated on a Pro Forma
Basis with respect to each Specified Transaction occurring during the applicable
four quarter period to which such calculation relates, and/or subsequent to the
end of such four-quarter period but not later than the date of such calculation;
provided that, notwithstanding the foregoing, when calculating the Consolidated
Interest and Rent Coverage Ratio, the Consolidated Net Leverage Ratio or the
Consolidated Leverage Ratio, as applicable, for purposes of (i) the Applicable
Rate and (ii) determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with the financial covenants set forth in
Section 7.07, any Specified Transaction and any related adjustment contemplated
in the definition of Pro Forma Basis (and corresponding provisions of the
definition of Consolidated EBITDA) that occurred subsequent to the end of the
applicable four quarter period shall not be given Pro Forma Effect. With respect
to any provision of this Agreement (other than the provisions of Section 7.07)
that requires compliance or Pro Forma Compliance with the financial covenants
set forth in Section 7.07, such compliance or Pro Forma Compliance shall be
required regardless of whether the Company is otherwise required to comply with
such covenant under the terms of Section 7.07 at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Revolving Borrower, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all New Vehicle Swing Line
Loans shall not, in the aggregate, exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Revolving Borrower may borrow under this Section 2.01,
prepay under Section 2.06, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

29



--------------------------------------------------------------------------------

2.02 Borrowings and Conversions of Committed Loans.

(a) Each Committed Borrowing and each conversion of Committed Loans from one
Type to the other shall be made upon the Revolving Borrower’s irrevocable notice
to the Administrative Agent, which may be given by: (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. one Business Day prior to the requested date of any
Borrowing of Eurodollar Rate Loans, or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans or of any conversion of Base Rate Committed
Loans to Eurodollar Rate Loans, and (ii) 11:00 a.m. on the requested date of any
Borrowing of Base Rate Committed Loans. Except as provided in Sections 2.03(c),
2.04(c), and 2.05(e), each Borrowing of or conversion of Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Revolving
Borrower is requesting a Committed Borrowing, or a conversion of Committed Loans
from one Type to the other, (ii) the requested date of the Borrowing or
conversion, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed or converted, and (iv) the
Type of Committed Loans to be borrowed or to which existing Committed Loans are
to be converted. If the Revolving Borrower fails to provide a timely Committed
Loan Notice requesting a conversion of Eurodollar Rate Loans to Base Rate Loans,
such Loans shall continue as Eurodollar Rate Loans. If the Revolving Borrower
fails to specify a Type of Committed Loan in a Committed Loan Notice, then the
applicable Committed Loans shall be made as Eurodollar Rate Loans.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. Each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Revolving Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Revolving
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Revolving Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Revolving Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Revolving Borrower as provided above.

(c) The Administrative Agent shall promptly notify the Revolving Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Revolving Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

30



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Revolving Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Revolving Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all New Vehicle Swing Line Loans shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Revolving Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Revolving Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Revolving Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Revolving Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) except as provided in Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) the Revolving Borrower has Cash
Collateralized the Outstanding Amount of L/C Obligations related to such Letter
of Credit, or (ii) all the Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue, amend or
increase any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on

 

31



--------------------------------------------------------------------------------

the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.18(a)(iv), any Fronting Exposure remains outstanding, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Revolving
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s Fronting
Exposure with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has Fronting Exposure, as it may elect in
its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Revolving Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately

 

32



--------------------------------------------------------------------------------

completed and signed by a Responsible Officer of the Revolving Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 2:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Revolving Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Revolving Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Revolving Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Revolving Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.

 

33



--------------------------------------------------------------------------------

Unless otherwise directed by the L/C Issuer, the Revolving Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or to an expiry date later than the Letter
of Credit Expiration Date if, at the time of such extension, the Revolving
Borrower has Cash Collateralized the Outstanding Amount of L/C Obligations
related to such Letter of Credit or the L/C Issuer and all the Lenders have
approved such expiry date); provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Revolving Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, or any cancelled Letter of Credit accepted by a Letter of Credit
beneficiary prior to its expiration, the L/C Issuer will also deliver to the
Revolving Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment. The L/C Issuer will also promptly deliver to the
Revolving Borrower and the Administrative Agent copies of any non-renewal
notifications sent to beneficiaries of Auto-Extension Letters of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Revolving
Borrower and the Administrative Agent of (A) the receipt of such notice, (B) the
date on which the L/C Issuer expects to make a payment under such Letter of
Credit and (C) the amount of such drawing. Not later than 2:00 p.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Revolving Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Revolving Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Revolving
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

34



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent (which shall be at
least one Business Day after Administrative Agent delivers such notice),
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
in such amount to the Revolving Borrower. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Revolving Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, the Revolving Borrower, or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Revolving Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Revolving Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation plus

 

35



--------------------------------------------------------------------------------

any reasonable administrative, processing or similar fees customarily charged by
the L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Revolving
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date one Business Day after such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Revolving Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, the Revolving Borrower, any Designated Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

36



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, the Revolving
Borrower, any Designated Borrower or any Subsidiary;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Company or its Subsidiaries to the extent provided in the second proviso to
Section 2.03(f).

The Revolving Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Revolving Borrower’s instructions or other
irregularity, the Revolving Borrower will immediately notify the L/C Issuer. The
Company, the Revolving Borrower and each Designated Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given by the Revolving Borrower as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Revolving Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Revolving Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Revolving Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent,

 

37



--------------------------------------------------------------------------------

participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Revolving Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Revolving Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, special,
punitive or exemplary, damages suffered by the Revolving Borrower which the
Revolving Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
type, amounts, beneficiary, issue date, expiry date and non-renewal notice
period(s) for any Auto-Extension Letters of Credit)) issued by it on a monthly
basis. The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Revolving Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrowers for, and the L/C Issuer’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.

(h) Letter of Credit Fees. The Revolving Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.18, with its Applicable Percentage, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

38



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Revolving Borrower shall pay directly to the L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the applicable Fee Letter (or as otherwise agreed to in
writing between the Revolving Borrower and the L/C Issuer), computed on the
daily amount available to be drawn under such Letter of Credit during the year
following the due date of such fronting fee, which daily amount shall be
determined on the date of payment of such fee, provided that if the amount
available to be drawn in any such year is increased or decreased during such
year, the fronting fee previously paid with respect to such year shall be
adjusted accordingly. Such fronting fee shall be computed on an annual basis in
advance and shall be due and payable (i) on the date of issuance of such Letter
of Credit, (ii) annually thereafter, (iii) on the Letter of Credit Expiration
Date and (iv) thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Revolving Borrower shall pay directly to the L/C Issuer, for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Revolving Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Revolving Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Revolving Borrower, and that the Revolving Borrower’s business derives
substantial benefits from the business of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Revolving Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all New Vehicle Swing Line Loans shall not exceed such Lender’s Commitment;
provided, further, that, the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure (after giving effect to
Section 2.18(a)(iv)); and provided, further, that the Revolving Borrower shall
not use the proceeds of any Swing Line Loan

 

39



--------------------------------------------------------------------------------

to refinance any outstanding Swing Line Loan. Notwithstanding the foregoing
sentence, however, in the event a Swing Line Loan is advanced and such Loan
causes the Outstanding Amount of Swing Line Loans or other Obligations to exceed
the Swing Line Sublimit or any limit set forth in Section 2.04(a), (1) the Swing
Line Lender shall be the sole Lender with respect to the portion of any such
Loan constituting a Bilateral Swing Line Loan and (2) no other Lender shall be
deemed to have purchased or be required to fund a risk participation in such
Bilateral Swing Line Loan. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Revolving Borrower may borrow under this
Section 2.04, prepay under Section 2.06, and reborrow under this Section 2.04.
Each Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan. Except
as otherwise provided above in this Section 2.04(a) with respect to Bilateral
Swing Line Loans, immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. At any time an Autoborrow Agreement is not in effect,
each Swing Line Borrowing and each conversion of Swing Line Loans from one Type
to the other shall be made upon the Revolving Borrower’s irrevocable notice to
the Swing Line Lender and the Administrative Agent, which may be given by:
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. on the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and shall specify (x) the amount to be borrowed,
which shall be a minimum of $500,000, (y) the requested borrowing date, which
shall be a Business Day, and (z) the Type of Swing Line Loan to be borrowed or
to which existing Swing Line Loans are to be converted. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Revolving
Borrower at the Swing Line Lender’s office by crediting the account of the
Revolving Borrower on the books of the Swing Line Lender in immediately
available funds. If the Revolving Borrower fails to provide a timely Swing Line
Loan Notice requesting a conversion of Eurodollar Rate Loans to Base Rate Loans,
such Loans shall continue as Eurodollar Rate Loans. If the Revolving Borrower
fails to specify a Type of Swing Line Loan in a Swing Line Loan Notice, then the
applicable Swing Line Loan shall be made as a Eurodollar Rate Loan.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Revolving Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Eurodollar

 

40



--------------------------------------------------------------------------------

Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding (including, subject to
Section 2.04(c)(ii), any Bilateral Swing Line Loans). Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurodollar Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Revolving Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loans) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice (which shall be at least one Business Day after any voluntary
Committed Loan Notice issued by the Swing Line Lender), whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurodollar Rate Committed Loan to the Revolving Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan (other than a Bilateral Swing Line
Loan) cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Eurodollar Rate Committed Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have

 

41



--------------------------------------------------------------------------------

against the Swing Line Lender, any Borrower, the Company or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Revolving Borrower to repay Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan (other than a Bilateral Swing Line Loan) is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), then (x) the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made, (y) each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate and (z) such Lender shall hold a participation in such
reinstated obligation to the extent of such Lender’s payment. The Administrative
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Revolving Borrower for interest on the Swing Line
Loans. Until each Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
Interest in respect of any Bilateral Swing Line Loan shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Revolving Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

(g) Autoborrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, the Revolving Borrower and the Swing Line Lender may mutually agree to,
and are hereby authorized to, in each case with notice to the Administrative
Agent, enter into an Autoborrow Agreement providing for the automatic advance by
the Swing Line Lender of Swing Line Loans subject to the conditions set forth
therein. At any time an Autoborrow Agreement is in effect, Borrowings of Swing
Line Loans under such Autoborrow Agreement shall be made in accordance with the
terms of such Autoborrow Agreement. For purposes of determining the

 

42



--------------------------------------------------------------------------------

Total Outstandings at any time during which an Autoborrow Agreement is in
effect, the Outstanding Amount of all Swing Line Loans shall be deemed to be the
sum of the Outstanding Amount of Swing Line Loans at such time plus the maximum
amount available to be borrowed under such Autoborrow Agreement at such time.
For purposes of any borrowing of Swing Line Loans pursuant to the Autoborrow
Agreement, all references to Bank of America shall be deemed to be a reference
to Bank of America, in its capacity as Swing Line Lender hereunder.

2.05 New Vehicle Swing Line Loans.

(a) The New Vehicle Swing Line. Subject to the terms and conditions set forth
herein, the New Vehicle Swing Line Lender, in reliance upon the agreements of
the other Lenders set forth in this Section 2.05, shall make loans (each such
loan, a “New Vehicle Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the New Vehicle Swing Line Sublimit,
notwithstanding the fact that such New Vehicle Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans,
Swing Line Loans and L/C Obligations of the Lender acting as New Vehicle Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any New Vehicle Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans plus such Lender’s Applicable Percentage of the Outstanding Amount of
all New Vehicle Swing Line Loans shall not exceed such Lender’s Commitment, and
(iii) such Loan, together with the aggregate Outstanding Amount of all other New
Vehicle Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation; provided, further, that, the New Vehicle
Swing Line Lender shall not be under any obligation to make any New Vehicle
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure (after giving effect to Section 2.18(a)(iv)); and
provided, further, that the proceeds of New Vehicle Swing Line Loans shall only
be used (x) to honor New Vehicle drafts presented by the applicable vehicle
manufacturer or distributor to the Administrative Agent pursuant to Payment
Commitments or (y) otherwise to pay the purchase price of New Vehicles.
Notwithstanding the foregoing sentence, however, in the case of a New Vehicle
Swing Line Loan advanced to a manufacturer or distributor pursuant to
Section 2.05(b), if the conditions precedent to such Loan (as set forth in the
applicable Payment Commitment) have been met, the New Vehicle Swing Line Lender
shall be required to make such New Vehicle Swing Line Loan, regardless of
(x) whether such Loan would cause the Outstanding Amount of New Vehicle Swing
Line Loans or other Obligations to exceed the New Vehicle Swing Line Sublimit or
any limit set forth in Section 2.05(a) and (y) whether the conditions in
Section 4.02 have otherwise been met; provided that, (1) the New Vehicle Swing
Line Lender shall be the sole Lender with respect to the portion of any such
Loan constituting a Bilateral New Vehicle Swing Line Loan and (2) no other
Lender shall be deemed to have purchased or be required to fund a risk
participation in such Bilateral New Vehicle Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each New Vehicle Swing Line Loan may be a Base
Rate Loan or a Eurodollar Rate Loan. Except as otherwise provided above in this
Section 2.05(a) with respect to Bilateral New Vehicle Swing Line Loans,
immediately upon the making of a New Vehicle Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the New Vehicle Swing Line Lender a risk participation in such New Vehicle
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such New Vehicle Swing Line Loan.

 

43



--------------------------------------------------------------------------------

(b) Payment Commitment. The New Vehicle Swing Line Lender is authorized to make
New Vehicle Swing Line Loans for the account of the Borrowers directly to
certain individual manufacturers or distributors that provide New Vehicles to
the Borrowers, in accordance with the terms and conditions of the respective
Payment Commitment agreed to between the New Vehicle Swing Line Lender and each
such manufacturer or distributor. Each New Vehicle Swing Line Loan made pursuant
to a Payment Commitment shall be a Eurodollar Rate Loan at the time of such
Borrowing, but may be converted to a Base Rate Loan in accordance with the terms
of this Agreement. The Borrowers shall remain jointly and severally liable to
the New Vehicle Swing Line Lender for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.

(c) Borrowing Procedures. Each New Vehicle Swing Line Borrowing and each
conversion of New Vehicle Swing Line Loans from one Type to the other shall be
made pursuant to a Payment Commitment or upon the Revolving Borrower’s
irrevocable notice to the New Vehicle Swing Line Lender by (A) telephone or
(B) a New Vehicle Swingline Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the New Vehicle Swingline Lender
and the Administrative Agent of a New Vehicle Swingline Loan Notice. Each such
notice from the Revolving Borrower must be received by the New Vehicle Swing
Line Lender not later than 3:00 p.m. on the requested borrowing date or date of
conversion of Eurodollar Rate Loans to Base Rate Loans or of any conversion of
Base Rate Loans to Eurodollar Rate Loans, and shall specify (i) the amount to be
borrowed, (ii) the requested borrowing date, which shall be a Business Day,
(iii) the Type of New Vehicle Swing Line Loan to be borrowed or to which
existing New Vehicle Swing Line Loans are to be converted, and (iv) the
applicable Borrower. The New Vehicle Swing Line Lender will, not later than
6:00 p.m. on the borrowing date specified in such New Vehicle Swing Line Loan
Notice, make the amount of its New Vehicle Swing Line Loan available directly to
the manufacturer or distributor pursuant to a Payment Commitment or to the
applicable Borrower at the New Vehicle Swing Line Lender’s office by crediting
the account of such Borrower on the books of the New Vehicle Swing Line Lender
in immediately available funds. If the Revolving Borrower fails to provide a
timely New Vehicle Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans. If the Revolving Borrower fails to specify a Type of New Vehicle Swing
Line Loan in a New Vehicle Swing Line Loan Notice or if a Payment Commitment
fails to specify a Type of New Vehicle Swing Line Loan, then the applicable New
Vehicle Swing Line Loan shall be made as a Eurodollar Rate Loan.

(d) Authorization. Each Borrower authorizes the New Vehicle Swing Line Lender to
enter into, modify or terminate Payment Commitments (in each case, in the New
Vehicle Swing Line Lender’s discretion) and to advise each manufacturer or
distributor that provides New Vehicles to such Borrower of any change or
termination which may occur with respect to the New Vehicle Swing Line. The New
Vehicle Swing Line Lender will promptly notify the Revolving Borrower of any
such modification or termination.

(e) Refinancing of New Vehicle Swing Line Loans.

(i) The New Vehicle Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the New Vehicle Swing Line Lender to so request on its
behalf), that each Lender make a Eurodollar Rate Committed Loan in an amount
equal to such Lender’s

 

44



--------------------------------------------------------------------------------

Applicable Percentage of the amount of New Vehicle Swing Line Loans then
outstanding (including, subject to Section 2.05(e)(ii), any Bilateral New
Vehicle Swing Line Loans). Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Eurodollar
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The New Vehicle Swing Line Lender
shall furnish the Revolving Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable New Vehicle Swing Line
Loans) for the account of the New Vehicle Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice (which shall be at least one Business Day after any
voluntary Committed Loan Notice issued by the New Vehicle Swing Line Lender),
whereupon, subject to Section 2.05(e)(ii), each Lender that so makes funds
available shall be deemed to have made a Eurodollar Rate Committed Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the New Vehicle Swing Line Lender.

(ii) If for any reason any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) cannot be refinanced by such a Committed Borrowing
in accordance with Section 2.05(e)(i), the request for Eurodollar Rate Committed
Loans submitted by the New Vehicle Swing Line Lender as set forth herein shall
be deemed to be a request by the New Vehicle Swing Line Lender that each of the
Lenders fund its risk participation in the relevant New Vehicle Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the New
Vehicle Swing Line Lender pursuant to Section 2.05(e)(i) shall be deemed payment
in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the New Vehicle Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(e) by the
time specified in Section 2.05(e)(i), the New Vehicle Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the New
Vehicle Swing Line Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Borrowing or
funded participation in the relevant New Vehicle Swing Line Loan, as the case
may be. A certificate of the New Vehicle Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in New Vehicle Swing Line Loans pursuant to this

 

45



--------------------------------------------------------------------------------

Section 2.05(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the New Vehicle Swing Line
Lender, any Borrower, the Company or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.05(e) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of each Borrower (jointly and severally) to repay New Vehicle Swing Line Loans,
together with interest as provided herein.

(f) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a New Vehicle Swing Line Loan, if the New Vehicle Swing Line Lender receives
any payment on account of such New Vehicle Swing Line Loan, the New Vehicle
Swing Line Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the New Vehicle Swing Line
Lender.

(ii) If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) is required to be returned by the New Vehicle Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the New Vehicle Swing Line Lender in
its discretion), then (x) the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made, (y) each Lender shall pay to the New Vehicle Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Federal Funds
Rate and (z) such Lender shall hold a participation in such reinstated
obligation to the extent of such Lender’s payment. The Administrative Agent will
make such demand upon the request of the New Vehicle Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(g) Interest for Account of New Vehicle Swing Line Lender. The New Vehicle Swing
Line Lender shall be responsible for invoicing the Revolving Borrower (for
itself and on behalf of the applicable Borrower) for interest on the New Vehicle
Swing Line Loans. Upon receipt of any such invoice, the Revolving Borrower shall
immediately provide copies of such invoice to each Borrower. Until each Lender
funds its Eurodollar Rate Committed Loan or risk participation pursuant to this
Section 2.05 to refinance such Lender’s Applicable Percentage of any New Vehicle
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the New Vehicle Swing Line Lender. Interest in respect
of any Bilateral New Vehicle Swing Line Loan shall be solely for the account of
the New Vehicle Swing Line Lender.

(h) Payments Directly to New Vehicle Swing Line Lender. Each Borrower shall make
all payments of principal and interest in respect of the New Vehicle Swing Line
Loans directly to the New Vehicle Swing Line Lender.

 

46



--------------------------------------------------------------------------------

2.06 Prepayments.

(a) The Revolving Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 2:00 p.m. on the date of prepayment of
such Committed Loans; and (ii) any prepayment of Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice must be in the form of a Notice of Loan Prepayment and shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Revolving Borrower, the Revolving Borrower shall make such prepayment of
principal and interest accrued thereon and the payment amount specified in such
notice shall be due and payable on the date specified therein. Subject to
Section 2.18, each such principal prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding the foregoing, the Revolving Borrower may rescind any notice of
prepayment, if such prepayment would have resulted from a refinancing of all or
a portion of the Committed Loans hereunder, which refinancing shall not be
consummated or shall otherwise be delayed.

(b) At any time an Autoborrow Agreement is not in effect, the Revolving Borrower
may, upon notice to the Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Revolving
Borrower, the Revolving Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. If an Autoborrow Agreement is in effect, prepayments of Swing Line
Loans advanced thereunder shall be made pursuant to the terms of such Autoborrow
Agreement. Notwithstanding the foregoing, the Revolving Borrower may rescind any
notice of prepayment, if such prepayment would have resulted from a refinancing
of all or a portion of the Swing Line Loans hereunder, which refinancing shall
not be consummated or shall otherwise be delayed.

(c) The Revolving Borrower may, upon notice to the New Vehicle Swing Line
Lender, at any time or from time to time, voluntarily prepay New Vehicle Swing
Line Loans in whole or in part without premium or penalty; provided that such
notice must be received by the New Vehicle Swing Line Lender not later than
4:00 p.m. on the date of the prepayment. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Revolving
Borrower, the Revolving Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the dated specified
therein. Notwithstanding the foregoing, the Revolving Borrower may rescind any
notice of prepayment, if such prepayment would have resulted from a refinancing
of all or a portion of the New Vehicle Swing Line Loans hereunder, which
refinancing shall not be consummated or shall otherwise be delayed.

(d) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Revolving Borrower shall, upon demand by the
Administrative

 

47



--------------------------------------------------------------------------------

Agent, immediately prepay Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount at least equal to such excess; provided, however, that, the
Revolving Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.06(d) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

(e) If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Revolving Borrower shall, upon demand by
the Administrative Agent, immediately prepay Swing Line Loans in an aggregate
amount at least equal to such excess

(f) If for any reason the Outstanding Amount of any New Vehicle Swing Line Loans
exceeds any applicable Within Line Limitation, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
such New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.

(g) If for any reason the aggregate Outstanding Amount of New Vehicle Swing Line
Loans exceeds the New Vehicle Swing Line Sublimit, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.

2.07 Termination or Reduction of Commitments. The Revolving Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Revolving Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit, the Swing
Line Sublimit, the New Vehicle Swing Line Sublimit or any Within Line Limitation
exceeds the amount of the Aggregate Commitments, such sublimit or Within Line
Limitation shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. Notwithstanding the foregoing, the Revolving
Borrower may rescind or postpone any notice of termination of any Commitments if
such termination would have resulted from a refinancing of all or a portion of
the Commitments hereunder, which refinancing shall not be consummated or shall
otherwise be delayed.

2.08 Repayment of Loans.

(a) The Revolving Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b) At any time an Autoborrow Agreement is in effect, the Swing Line Loans shall
be repaid in accordance with the terms of the Autoborrow Agreement. At any time
an Autoborrow Agreement is not in effect, the Revolving Borrower shall repay
each Swing Line Loan (i) at any time on demand by the Swing Line Lender and
(ii) on the Maturity Date.

 

48



--------------------------------------------------------------------------------

(c) The Borrowers (jointly and severally) shall repay each New Vehicle Swing
Line Loan (i) at any time on demand by the New Vehicle Swing Line Lender and
(ii) on the Maturity Date.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. For purposes of
clarification, the Eurodollar Rate in effect for each month during which a
Eurodollar Rate Loan is outstanding is the Eurodollar Rate determined to be
effective as of the first Business Day of such month and is reset on the first
Business Day of each month thereafter.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears (i) on each
Interest Payment Date applicable thereto and (ii) at such other times as may be
specified herein; provided, however, that, in the case of clause (i) above, if
the Administrative Agent fails to provide the Revolving Borrower with statement
of interest with respect to such Loan on or prior to such Interest Payment Date,
interest on such Loan shall be due and payable upon the Revolving Borrower’s
receipt of such statement. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.18. The Commitment Fee shall accrue at all times during the

 

49



--------------------------------------------------------------------------------

Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date. The Commitment Fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Such fees shall be fully earned when due and
payable and shall not be refundable for any reason whatsoever.

(b) Other Fees.

(i) The Company shall pay to the Arrangers and the Administrative Agent, for
their own respective accounts, fees in the amounts and at the times specified in
the applicable Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Company and the Revolving Borrower, as applicable, shall pay to the
Lenders such other fees, if any, with respect to the Loan Documents, the Loans
or the Commitments, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s

 

50



--------------------------------------------------------------------------------

Loans in addition to such accounts or records. Each Lender may attach schedules
to any of its Notes and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Swing Line Loans and New Vehicle Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date and at the time required in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Revolving Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Revolving Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Revolving Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Revolving Borrower, the interest rate applicable to
Eurodollar Rate Loans; provided, however, that the Administrative Agent shall
demand such payment from the Revolving Borrower only if such Lender has failed
to make such payment forthwith on demand or if the Administrative Agent is
prohibited by Law or otherwise from making such demand on such Lender. If the
Revolving Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to

 

51



--------------------------------------------------------------------------------

the Revolving Borrower the amount of such interest paid by the Revolving
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Revolving Borrower shall be without prejudice to any claim
the Revolving Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Revolving Borrower (on
its own behalf or on behalf of another Borrower) prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
L/C Issuer hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit, Swing Line
Loans and New Vehicle Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the

 

52



--------------------------------------------------------------------------------

Committed Loans made by it, or the participations in L/C Obligations, Swing Line
Loans or New Vehicle Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations, Swing Line Loans and New Vehicle Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations, Swing Line Loans or New
Vehicle Swing Line Loans to any assignee or participant, other than an
assignment to the Revolving Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply)

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 Designated Borrowers.

(a) Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “Designated Borrower” hereunder and may receive New Vehicle
Swing Line Loans for its account on the terms and conditions set forth in this
Agreement.

(b) If any wholly-owned Domestic Subsidiary (other than an Excluded Special
Purpose Finance Subsidiary) engages in the sale or leasing of new motor
vehicles, the Company shall designate such Subsidiary as a Designated Borrower
in the applicable Joinder Agreement, as a Designated Borrower to receive New
Vehicle Swing Line Loans hereunder, and shall deliver to the Administrative
Agent pursuant to Section 6.12, a Joinder Agreement executed by such Subsidiary;
provided that a Designated Borrower shall not be required to execute a Joinder
Agreement if such Designated Borrower has executed and delivered this Agreement
on the Closing Date. The parties hereto acknowledge and agree that prior to any
such Subsidiary becoming entitled to utilize the credit facilities provided for
in Section 2.05, the Administrative Agent and the Lenders shall have received
the documents required by Section 6.12 and any documents requested pursuant to
Section 10.18. Promptly following receipt of all such documents required by
Section 6.12, the Administrative Agent shall send a notice in substantially the
form of Exhibit J (a “Designated Borrower Notice”) to the Company and the
Lenders

 

53



--------------------------------------------------------------------------------

specifying the effective date upon which such Subsidiary shall constitute a
Designated Borrower for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Borrower to receive New Vehicle Swing Line Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no New Vehicle Swing Line Loan Notice
(nor any Borrowing request by any vehicle manufacturer or distributor) may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

(c) Notwithstanding any other provision of this Agreement, each Borrower shall
be jointly and severally liable as a primary obligor, and not merely as surety,
for any and all Obligations now or hereafter owed to the Administrative Agent,
the L/C Issuer and the Lenders, whether voluntary or involuntary and however
arising, whether direct or acquired by any Lender by assignment or succession,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined (such Obligations, the “Borrowers’ Liabilities”).

(d) Each Borrower expressly waives any and all defenses now or hereafter arising
or asserted by reason of (i) any lack of legality, validity or enforceability of
this Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Obligations or any guaranty of any of the Borrowers’ Liabilities
(the Loan Documents and all such other agreements and instruments being
collectively referred to as the “Related Agreements”); (ii) any action taken
under any of the Related Agreements, any exercise of any right or power therein
conferred, any failure or omission to enforce any right conferred thereby, or
any waiver of any covenant or condition therein provided; (iii) any acceleration
of the maturity of any of the Borrowers’ Liabilities or of any other obligations
or liabilities of any Person under any of the Related Agreements; (iv) any
release, exchange, non-perfection, lapse in perfection, disposal, deterioration
in value, or impairment of any security for any of the Borrowers’ Liabilities,
or for any other obligations or liabilities of any Person under any of the
Related Agreements; (v) any dissolution of any Borrower, any Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the Borrowers’
Liabilities; (viii) any waiver of, forbearance or indulgence under, or other
consent to any change in or departure from any term or provision contained in
this Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Borrowers’ Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement; and (ix) any other circumstance
whatsoever (with or without notice to or knowledge of such Borrower) which may
or might in any manner or to any extent vary the risks of such Borrower, or
might otherwise constitute a legal or equitable defense available to, or
discharge of, a surety or a guarantor, including without limitation any right to
require or claim that resort be had to any Borrower or any other Loan Party or
to any collateral in respect of the Borrowers’ Liabilities. It is the express
purpose and intent of the parties hereto that the joint and several liability of
each Borrower for the Borrowers’ Liabilities shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment as
herein provided. Notwithstanding the foregoing, the liability of

 

54



--------------------------------------------------------------------------------

each Borrower with respect to its Borrowers’ Liabilities shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

(e) Each Subsidiary that is or becomes a “Designated Borrower” pursuant to this
Section 2.15 hereby irrevocably appoints the Revolving Borrower as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Swing Line Loans made by the Lenders to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Revolving Borrower, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Revolving Borrower in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

(f) Notwithstanding anything to the contrary contained in this Agreement, a
Subsidiary that is not organized under the laws of the United States, any State
thereof or the District of Columbia may not become a Designated Borrower unless
approved by each Lender. If the Required Lenders have approved such designation,
any Non-Consenting Lender may be replaced in accordance with Section 10.13.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default and there has been no
prior voluntary reduction of the Aggregate Commitments (other than any reduction
pursuant to Section 10.13), upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Company may, from time to time, effectuate an
increase in the Aggregate Commitments by adding to this Agreement one or more
Persons acceptable to the Company and subject to the approval of the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the New Vehicle
Swing Line Lender (which approvals shall not be unreasonably withheld), who
shall, upon completion of the requirements of this Section 2.16, constitute a
“Lender” or “Lenders” hereunder (each an “Added Lender”), or by allowing one or
more Lenders in their sole discretion to increase their respective Commitments
hereunder (each an “Increasing Lender”) in an amount (for all such increases)
not exceeding $500,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, and (ii) no such increase shall
result in any increase in the Letter of Credit Sublimit, Swing Line Sublimit or
the New Vehicle Swing Line Sublimit. At the time of sending such notice, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Added Lender and Increasing Lender is requested to
respond (which shall in no event be less than five Business Days from the date
of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Added Lender and Increasing Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to participate in such increase of the Aggregate Commitment and, if so, by what
amount of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to participate in such increase of the
Aggregate Commitment. No Lender shall be obligated to increase its Commitment
upon the Company’s request pursuant to this Section 2.16.

 

55



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Added Lenders’ and
Increasing Lenders’ responses to each request made hereunder. Any such increase
shall be allocated among the Added Lenders and Increasing Lenders in the
Company’s sole discretion. In order to become a Lender, each Added Lender shall
execute and deliver to the Administrative Agent a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent. Upon delivery by
an Added Lender to the Administrative Agent of such joinder agreement and the
occurrence of the Increase Effective Date referred to below, such Added Lender
shall constitute a “Lender” for all purposes under this Agreement and related
documents and without any acknowledgment by or consent of the other Lenders.
Each Increasing Lender shall execute and deliver to the Administrative Agent a
commitment increase agreement in form and substance reasonably satisfactory to
the Administrative Agent. Upon delivery by an Increasing Lender to the
Administrative Agent of such commitment increase agreement and the occurrence of
the Increase Effective Date referred to below, such Increasing Lender’s
Commitment shall be increased as described therein for all purposes under this
Agreement and related documents and without any acknowledgment by or consent of
the other Lenders. In connection with the foregoing, Schedule 2.01 shall be
deemed amended as of the Increase Effective Date to reflect any changes therein
resulting from such increases.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase (it being understood and agreed that,
as to any Loan Party as of the Closing Date, the resolutions adopted by such
Loan Party and delivered pursuant to Section 4.01(a)(ii) of this Agreement shall
satisfy this condition), and (ii) in the case of the Company and the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties of the Company and the Borrowers contained in
Article V and the representations and warranties of each Loan Party contained in
each other Loan Document are true and correct in all material respects (or, in
the case of representations and warranties already qualified by materiality, in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. On each Increase Effective Date,
(i) each relevant Added Lender and Increasing Lender that is participating in
the increase of the Aggregate Commitment shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the application of such amounts to make payments to such other
relevant Lenders, the outstanding Committed Loans (and risk participations in
outstanding Swing Line Loans, New Vehicle Swing Line Loans and L/C Obligations)
to be held ratably by all Lenders in accordance with the revised Applicable
Percentages, and (ii) the Revolving Borrower shall be deemed to have prepaid and
reborrowed the outstanding Committed Loans as of such Increase Effective Date to
the extent

 

56



--------------------------------------------------------------------------------

necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any Commitment of Added Lenders and any
increase in the Commitments of the Increasing Lenders under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Revolving Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, within
three Business Days’ following the written request of the Administrative Agent
or the L/C Issuer, the Revolving Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
with respect to such Defaulting Lender (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender
(it being understood that the Administrative Agent shall first request that such
Defaulting Lender deliver Cash Collateral in an amount sufficient to cover such
Fronting Exposure)). If the Borrowers shall be required to provide Cash
Collateral pursuant to Section 8.02(c), the Revolving Borrower shall immediately
Cash Collateralize the Outstanding Amount of all L/C Obligations.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
deposit accounts at Bank of America. The Revolving Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all Cash Collateral provided as collateral
pursuant hereto, and in all proceeds of thereof, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Revolving Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (it being understood that the
Administrative Agent shall first request that such Defaulting Lender deliver
such additional Cash Collateral).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.06, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the

 

57



--------------------------------------------------------------------------------

elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including through the assignment of the rights and obligations of a
Defaulting Lender or by the termination of the Defaulting Lender status of a
Defaulting Lender) or (ii) the Administrative Agent’s and L/C Issuer’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer, Swing Line Lender or New Vehicle
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.17; fourth, as the Revolving Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Revolving Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer, Swing Line Lender or New Vehicle Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer, Swing Line Lender or New Vehicle Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully

 

58



--------------------------------------------------------------------------------

funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 4.02 or
4.03, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations, Swing Line
Loans and New Vehicle Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations, Swing
Line Loans and New Vehicle Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause such Non-Defaulting
Lender’s Applicable Percentage of the Total Outstandings to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers

 

59



--------------------------------------------------------------------------------

shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans and New Vehicle Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender, the New Vehicle Swing Line Lender and the L/C Issuer agree in
writing in their sole discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit, Swing Line Loans and New
Vehicle Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, however, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes.

(i) Any and all payments by or on account of any obligation of the Company or
any Borrower hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if applicable law requires the deduction or withholding of
any Taxes from such payments, then the Administrative Agent, the Company or any
Borrower, as applicable, shall be entitled to make such deduction or
withholding.

(ii) If any Borrower, the Company or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower or the Company shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable recipient receives an amount equal to the sum it would have
received had no such withholding or deduction for Indemnified Taxes or Other
Taxes been made.

 

60



--------------------------------------------------------------------------------

(iii) If any Borrower, the Company or the Administrative Agent shall be required
by any applicable laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Borrower, the Company or the Administrative Agent, as
required by such laws, shall withhold or make such deductions as are determined
by it to be required, (B) such Borrower, the Company or the Administrative
Agent, to the extent required by such laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower or
the Company shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes or Other Taxes been made.

(b) Payment of Other Taxes by the Company and the Borrowers. Without limiting
the provisions of subsection (a) above, the Company and each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) (i) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, setting forth in reasonable detail the calculation of such amount,
delivered to the Company or any Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error. The Borrowers and the Company (jointly and severally) shall
indemnify the Administrative Agent and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below. Upon making such payment to the
Administrative Agent, such Borrower or the Company, as applicable, shall be
subrogated to the rights of the Administrative Agent pursuant to
Section 3.01(c)(ii)(y) and (z) below against the applicable Lender or the L/C
Issuer, other than the right of set-off pursuant to the last sentence of
Section 3.01(c)(ii).

(ii) Indemnification by the Lenders. Each Lender and the L/C Issuer shall, and
does hereby severally indemnify and shall make payment in respect thereof within
10 days after demand therefor, (x) the Administrative Agent, for any Indemnified
Taxes or Other Taxes attributable to such Lender and the L/C Issuer (but only to
the extent that the Company or any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Company and the Borrower to do so), (y) the
Administrative Agent, the Borrowers and the Company for any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.06(d)
relating to the maintenance of a Participant Register and (z) the Administrative
Agent, the Borrowers and the Company for any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent, such Borrower or the Company in connection with any Loan

 

61



--------------------------------------------------------------------------------

Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or the L/C Issuer by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company or any Borrower to a
Governmental Authority, the Company or such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Company or the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Company or any Borrower is resident for tax purposes in the United States:

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of

 

62



--------------------------------------------------------------------------------

copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent),
whichever of the following is applicable:

(I) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) duly completed copies of Internal Revenue Service Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, or

(IV) to the extent a Foreign Lender is not the beneficial owner IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, W-9 or any other required
information from each beneficial owner, as applicable;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent), any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

 

63



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or any Borrower or with respect to
which the Company or any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower, as applicable, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company or such Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Company
and each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Company or such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company or any Borrower or any
other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans, shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Company and the Borrowers (jointly and severally)

 

64



--------------------------------------------------------------------------------

shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all such Eurodollar Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), immediately and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Company and the Borrowers (jointly and severally) shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
thereto that (i) the Administrative Agent determines that (A) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for the Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the applicable Borrower may revoke any
pending request for a Borrowing of or conversion to Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into (x) in the case
of a Committed Loan, a request for a Committed Borrowing of Base Rate Loans
(y) in the case of a Swing Line Loan, a request for a Swing Line Borrowing of
Base Rate Loans and (z) in the case of a New Vehicle Swing Line Loan, a request
for a New Vehicle Swing Line Borrowing of Base Rate Loans, in each case, in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section and the Company shall
so request, the Administrative Agent, the affected Lenders and the Company shall
negotiate in good faith to amend the definition of “Eurodollar Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section.

 

65



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made or participated in by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except, in each case, for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made or participated in by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make or
participate in any such Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company and the Borrowers
(jointly and severally) will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Loans or Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Company and the Borrowers (jointly and severally)
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent demonstrable error. The
Company and the Borrowers (jointly and severally) shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

66



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that neither the Company nor any Borrower
shall be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company and each Borrower, jointly
and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers (jointly and severally) hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to Section 3.04 or to exercise the
rights under Section 3.02 to the extent such Lender is not generally imposing
such charges or requesting such compensation from, or is not exercising such
rights against, as applicable, other similarly situated borrowers under similar
circumstances.

(c) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or 3.03, or if
any Lender becomes Non-Consenting Lender, the Company may, at its

 

67



--------------------------------------------------------------------------------

expense, replace such Lender in accordance with Section 10.13. If any Lender is
a Defaulting Lender, the Company may, at its expense, replace such Defaulting
Lender or terminate the applicable Commitment of such Defaulting Lender in
accordance with Section 10.13.

3.06 Survival. All of the Company’s and the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “pdf” files (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Closing Date (or, in the case of
certificates of governmental officials, as of a recent date acceptable to the
Administrative Agent) and each in form and substance reasonably satisfactory to
the Administrative Agent and each of the Lenders:

(i) executed counterparts of (A) this Agreement and (B) the Guaranties;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and (if available) in good standing
in the jurisdiction of its incorporation or organization;

(v) (A) a customary opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request and (B) a customary opinion of Troutman
Sanders LLP, Virginia counsel for the Loan Parties, addressed to the
Administrative Agent and each Lender, each in form and substance reasonably
satisfactory to the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required by any
Governmental

 

68



--------------------------------------------------------------------------------

Authority or any other Person in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has not occurred since February 28, 2015 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect; and

(viii) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated.

(b) Any fees required to be paid on or before the Closing Date pursuant to the
Fee Letters shall have been paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent required to be paid hereunder to the extent invoiced in reasonable detail
at least one (1) Business Day prior to the Closing Date (or such later date as
the Company may reasonably agree).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment). The obligation of each Lender to honor any Request for Credit
Extension (other than pursuant to a Payment Commitment or a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type) is
subject to the following conditions precedent:

(a) The representations and warranties of (i) the Company and the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (or,
in the case of representations and warranties already qualified by materiality,
in all respects) on and as of the date of such Credit Extension, except (A) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, in the case of representations and warranties already qualified by
materiality, in all respects) as of such earlier date, (B) that for purposes of
this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (C) if the proceeds of such Loan are to be used to support a
Loan Party’s commercial paper program, the representation set forth in
Section 5.05(c) need not be made.

 

69



--------------------------------------------------------------------------------

(b) No Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer, the Swing Line
Lender or the New Vehicle Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

4.03 Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment. The obligation of the New Vehicle Swing Line Lender to honor any
request for a New Vehicle Swing Line Borrowing pursuant to a Payment Commitment
is subject to the following conditions precedent:

(a) To the extent required pursuant to the terms of such Payment Commitment, the
Administrative Agent shall have received a manufacturer/distributor invoice,
cash draft, electronic record, depository transfer check, sight draft, or such
other documentation as may be specified in such Payment Commitment, identifying
the vehicles delivered or to be delivered to the applicable Borrower; and

(b) any other conditions precedent set forth in such Payment Commitment.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Company, the Revolving Borrower and each other Borrower represents
and warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is authorized to do business
and in good standing (or its equivalent, to the extent such concept is
inapplicable in the relevant jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) and (c), to the extent that failure to be or to have such could
not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any

 

70



--------------------------------------------------------------------------------

of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or by which such Person is bound or by which the property of such Person
or any of its Subsidiaries is bound or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, except to the extent such conflict or breach, or the
creation of such Lien, or such required payment, as the case may be, could not
reasonably be expected to have a Material Adverse Effect; or (c) violate any
Law, except to the extent such violation could not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
any such approval, consent, exemption, authorization, other action, notice or
filing (x) that has been obtained, taken, given or made and is in full force and
effect or (y) the failure of which to obtain or make could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect).

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
constitutes, and each other Loan Document constitutes, a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries (on a consolidated
basis) as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show, in each case to the extent required by GAAP, all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
as at May 31, 2015, and the related consolidated statements of earnings and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries (on a consolidated
basis) as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments, and (iii) show, in each case
to the extent required by GAAP, all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

 

71



--------------------------------------------------------------------------------

(c) Since the later of (i) the date of the Audited Financial Statements and
(ii) the date of the most recent financial statements delivered pursuant to in
Section 6.01(a), there has been no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect (in each case (except as described in the proviso to this
sentence) other than such actions, suits, proceedings, claims or disputes
(i) set forth on Schedule 5.06 or (ii) that have been disclosed in writing to
the Administrative Agent and the Lenders pursuant to Section 6.03(b)).

5.07 No Default. Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in or other contractual rights to use, all real property necessary or used in
the ordinary conduct of its business, except where the failure to have such
title, interest or other right could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies (including
self-insurance) against such casualties and contingencies as are customarily
insured against by businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as are customary for similar businesses in all material respects.

5.10 Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and any claims alleging potential liability or
responsibility for violation of such Environmental Laws could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed, and have paid all Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those (a) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (b) with respect to which the failure to
make such filing or payment would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary is party to any tax sharing agreement.

 

72



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (i) each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws and (ii) each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Company, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; and (ii) as of
the most recent valuation date for any Pension Plan, the adjusted funding target
attainment percentage (as defined in Section 436(j)(2) of the Code) for such
Pension Plan is 60% or higher and neither the Company nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the adjusted funding target attainment percentage for any Pension Plan to drop
below 60% as of the most recent valuation date for such Pension Plan;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
that are owned by the Company or any Subsidiary have been validly issued, are
fully paid and nonassessable and are owned by such Person in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except Liens
permitted by Section 7.01. As of the Closing Date, the Company has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Company have been validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) Neither the Company nor any Borrower is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

73



--------------------------------------------------------------------------------

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party (other than projected
financial information, pro forma financial information and information of a
general economic or industry nature) to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other written information so furnished),
when taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected and pro forma
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery; it being understood that such projections may
vary from actual results and that such variances may be material.

5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent such failure to own, license or
possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by the Company or any Subsidiary
infringes upon any rights held by any other Person, except for such
infringements which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Company,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18 Books and Records. Each of the Company and each Subsidiary maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP (or in the case of Foreign Subsidiaries, in conformity with
generally accepted accounting principles in their respective countries of
organization) consistently applied have been made of all financial transactions
and matters involving the assets and business of the Company or such Subsidiary,
as the case may be.

 

74



--------------------------------------------------------------------------------

5.19 OFAC.

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Company or any Borrower, any director, officer, employee, or agent of the
Company or any Subsidiary, is an individual or entity that is a Sanctioned
Person.

5.20 Anti-Corruption Laws.

The Loan Parties and their Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977 and other similar anti-corruption Laws in other
jurisdictions that may be applicable to the Loan Parties and their Subsidiaries
from time to time and have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with the United States
Foreign Corrupt Practices Act of 1977 and, in the case of any business from time
to time conducted outside of the United States, such other similar
anti-corruption laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit (other than Letters of Credit which have been Cash
Collateralized) shall remain outstanding, the Company shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12)
cause the Revolving Borrower and each other Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for further
distribution to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal year ended February 28, 2016), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of “Big 4” accounting firm (or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent), which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (other than
a “going concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date under this Agreement or any
other Indebtedness occurring within one year from the time such opinion is
delivered) or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or if
earlier, five days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended August 31, 2015), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of earnings and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in

 

75



--------------------------------------------------------------------------------

comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (or, if requested by the Company in a notice to the Administrative
Agent with respect to any specific item, deliver such item to the Administrative
Agent (for distribution to each Lender)), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company which shall also contain a calculation of the
Consolidated Leverage Ratio as of the last day of the applicable period (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or recommendations submitted in writing to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

(c) promptly after the same are sent or filed, as applicable, copies of each
annual report, proxy or financial statement or other report or communication
sent by or on behalf of the Company to the stockholders of the Company, and
notification (by facsimile or electronic mail) of the filing of each annual
report on Form 10-K, quarterly report on Form 10-Q, current report on Form 8-K,
or registration statement by the Company with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, in each case to the extent not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly, and in any event within five Business Days, after receipt thereof
by the Company or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any formal investigation by such agency regarding
financial or other operational results of the Company or any Subsidiary thereof;
and

(e) within a reasonable period of time after any request by the Administrative
Agent, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or the Required Lenders may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be

 

76



--------------------------------------------------------------------------------

delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents (A) are available on
the website of the SEC at http://www.sec.gov or (B) are posted on the Company’s
behalf on another Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that in the case of
documents that are not available on http://www.sec.gov, (i) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests in writing the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
and each Lender (or if requested by the Company in writing to the Administrative
Agent with respect to any specific items, the Company shall notify the
Administrative Agent of such posting and the Administrative Agent shall
thereafter notify the Lenders of such posting) (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Company and each Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers may, but shall not be obligated to, make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Company and the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company and the Borrowers or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company and each Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Company and each Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or such Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

6.03 Notices. Promptly after a Responsible Officer has obtained knowledge
thereof, notify the Administrative Agent (and the Administrative Agent shall
thereafter notify the Lenders of such notice):

(a) of the occurrence and continuation of any Default;

 

77



--------------------------------------------------------------------------------

(b) of (i) any breach or non performance of, or any default under, any
Contractual Obligation of the Company or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, (ii) any non-frivolous action, suit,
proceeding, claim or dispute pending or, to the knowledge of the Company,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that could reasonably be expected to
have a Material Adverse Effect; (iii) any material development in any such
action, suit, proceeding, claim or dispute; and (iv) any other matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event that could reasonably be expected to
result in liability of the Company or any Subsidiary under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in the aggregate amount in
excess of the Threshold Amount; and

(d) of any material change in accounting policies or financial reporting
practices by the Company that is not described in the financial statements
referred to in Sections 6.01(a) and (b), other than any such change required by
GAAP.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Pay, discharge or otherwise satisfy as the same shall
become due and payable, all its tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, including vehicles,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary, except to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.02 or if otherwise
Disposed of in a transaction not prohibited hereunder; (b) take all reasonable
action to maintain its good standing (if applicable) and all rights, privileges,
permits, licenses and franchises, necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect; and (d) if applicable, take all reasonable action to
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation necessary or
desirable in the normal conduct of its business except as otherwise permitted
hereunder.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order

 

78



--------------------------------------------------------------------------------

and condition, ordinary wear and tear excepted and casualty or condemnation
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (including self-insurance) insurance with respect to its
properties and business against such casualties and contingencies as are
customarily insured against by businesses engaged in similar activities in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as are customary for similar businesses in all material
respects.

6.08 Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees of any Governmental Authority and all Contractual Obligations
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree or
Contractual Obligation (other than the Loan Documents) is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct, in a manner to allow financial statements to be prepared
in conformity with GAAP (or, in the case of Foreign Subsidiaries, in conformity
with generally accepted accounting principles that are applicable in their
respective jurisdictions of organization) consistently applied in respect of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be, including, if applicable and in
accordance with the standard policies and procedures of the Company or such
Subsidiary, as the case may be, books and records specifying the year, make,
model, cost, price, location and vehicle identification number of each vehicle
owned by the Company or such Subsidiary.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender, in each case at the expense of the
Administrative Agent or such Lender, to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at such
reasonable times during normal business hours as may be reasonably requested
upon reasonable advance notice to the Company and (unless an Event of Default
exists) no more than once during any period of 12 consecutive months; provided,
however, that (i) unless an Event of Default exists, only the Administrative
Agent on behalf of the Lenders may exercise rights under this Section 6.10 and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice and (ii) this Section 6.10 shall not
apply to any Excluded Special Purpose Finance Subsidiary. The Administrative
Agent and the Lenders shall give the Company the opportunity to participate in
any discussion with the Company’s accountants. Notwithstanding anything else set
forth herein to the contrary, in no event shall the Company or any of the
Subsidiaries be required to allow any such Person to inspect or examine, or be
required to discuss, any records, documents or other information (x) with
respect to which the Company or any of the Subsidiaries has obligations of
confidentiality (whether pursuant to law, contract or otherwise) (it being
understood that the Company or any of the Subsidiaries shall inform the
Administrative Agent of the existence and

 

79



--------------------------------------------------------------------------------

nature of the confidential records, documents or other information not being
provided and, following a reasonable request from the Administrative Agent, use
commercially reasonable efforts to request consent from an applicable
contractual counterparty to disclose such information (but shall not be required
to incur any cost or expense or pay any consideration of any type to such party
in order to obtain such consent)) or (y) that is subject to attorney-client
privilege).

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance the
Existing Credit Agreement, to fund the Borrowers’ acquisition of new and used
vehicles, to provide for working capital, to finance capital expenditures and
for other general corporate purposes, including, without limitation, for
Acquisitions and for the repurchase of shares of the Company’s capital stock, in
each case not in contravention of any Law or of any Loan Document or in any
manner that would violate Regulation U of the FRB.

6.12 New Subsidiaries. As soon as practicable but in any event within 30 days
(or such longer period as the Administrative Agent may agree in its reasonable
discretion) following the acquisition or creation of any Subsidiary (other than
an Excluded Subsidiary) by a Loan Party cause to be delivered to the
Administrative Agent each of the following:

(i) a Joinder Agreement duly executed by such Subsidiary (with all schedules
thereto appropriately completed), which Joinder Agreement will, if such
Subsidiary will engage in the business of selling or leasing new motor vehicles,
designate such Subsidiary as a Designated Borrower;

(ii) if reasonably requested by the Administrative Agent, an opinion or opinions
of counsel to such Subsidiary dated as of the date of delivery of such Joinder
Agreements (and other Loan Documents) provided for in this Section 6.12 and
addressed to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent; and

(iii) current copies of the Organization Documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees (and, if required by
such Organization Documents or applicable law, of the shareholders, members or
partners) of such Subsidiary authorizing the actions and the execution and
delivery of documents described in this Section 6.12, all certified by the
applicable Governmental Authority (in the case of certificates of incorporation,
certificates of formation or equivalent organizational documents) or appropriate
officer as the Administrative Agent may reasonably request.

6.13 Anti-Corruption Laws.

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977 and other similar anti-corruption
Laws in other jurisdictions that may be applicable to the Loan Parties and their
Subsidiaries from time to time and maintain policies and procedures reasonably
designed to promote and achieve compliance with the United States Foreign
Corrupt Practices Act of 1977 and, in the case of any business from time to time
conducted outside of the Unites States, such other similar anti-corruption laws.

 

80



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit (other than Letters of Credit which have been Cash
Collateralized) shall remain outstanding, the Company shall not, nor shall it
permit the Revolving Borrower or any other Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
current assets, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, refinancings or extensions thereof, provided that in the case of any
such renewal, refinancing or extension (i) the property covered thereby is not
changed (other than (A) after-acquired property that is affixed or incorporated
into the property encumbered by such Lien on the Closing Date to the extent that
the Liens being renewed, refinanced or extended included after-acquired property
and (B) proceeds and products thereof), (ii) the amount secured or benefited
thereby is not increased, and (iii) the direct or any contingent obligor with
respect thereto is not changed;

(c) Liens for Taxes and assessments which are not yet delinquent for a period of
more than thirty (30) days or which are delinquent for a period of more than
thirty (30) days and are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
secure amounts not overdue for a period of more than 60 days or if more than 60
days overdue, are unfiled (or if filed, have been discharged or are stayed) and
no other action has been taken to enforce such Lien or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance, and deposits in the ordinary course of business securing liability to
insurance carriers under insurance or self-insurance arrangements, and Liens on
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

(f) pledges or deposits to secure the performance of bids, trade contracts,
governmental contracts, and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

81



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions and other similar encumbrances and
minor title defects affecting real property which do not in any case materially
and adversely interfere with the ordinary conduct of the business of the
applicable Person;

(h) other Liens on real property securing Indebtedness; provided that in each
case (i) the principal amount of the Indebtedness does not exceed 95% of the
appraised fair market value of the real property securing such Indebtedness as
of the date such Liens are granted on such real property and (ii) such real
property is used for purposes that would not be prohibited by Section 7.03;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness (or any extension, renewal or refinancing
thereof) in respect of capital leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets or for vehicles acquired at
auction; provided that (i) such Liens do not at any time encumber any property
(except for replacements, additions and accessions to such property) other than
the property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition (or in the case of any
extension, renewal or refinancing, the outstanding amount of Indebtedness is not
increased);

(k) Liens on Permitted Retail Installment Contracts, the Related Property and
assets of Excluded Special Purpose Finance Subsidiaries arising in connection
with Permitted Sale Facilities;

(l) Liens (i) arising in connection with leases or subleases (each not
constituting Indebtedness), licenses or sublicenses (including software and
other technology licenses) in each case entered into in the ordinary course of
business, (ii) deemed to exist in connection with software escrow arrangements
with third parties in the ordinary course of business, and (iii) in connection
with leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business and not interfering in any material respect with the
business of the Company and its Subsidiaries;

(m) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, or
(iii) arising as a matter of Law or under customary general terms and conditions
encumbering deposits (including the right of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions) and which are within the general parameters customary in the
banking industry;

(n) Liens on vehicles purchased in the ordinary course of business, provided
that such Liens were in existence at the time of such purchase;

(o) Liens on specific property existing at the time such property was acquired
or existing on the property of any Person that becomes a Subsidiary after the
date hereof pursuant to an Investment or an Acquisition permitted hereunder,
provided that (i) such Liens were in existence at the time of such acquisition
or such Person becoming a Subsidiary and not created in contemplation thereof,
(ii) no such Lien extends to any property other than the property acquired

 

82



--------------------------------------------------------------------------------

or property of such Person becoming a Subsidiary, and the proceeds and products
thereof, and (iii) the Loan Parties shall be in Pro Forma Compliance (as
determined as of the most recent date for which financial statements have been
furnished pursuant to Section 6.01(a) or (b)) with Section 7.07 at the time of
such acquisition;

(p) (A) Liens not otherwise permitted under this Section 7.01; provided that
(i) at the time of the creation or incurrence of such Lien, no Default shall
exist or would result from such Lien, and (ii) the aggregate principal amount of
Indebtedness secured by all Liens created or incurred in reliance on this
clause (p) shall not exceed 15% of Consolidated Unencumbered Current Assets
(determined at the time of incurrence and calculated using Consolidated
Unencumbered Current Assets as of the most recently ended fiscal quarter for
which financial statements have been furnished) and (B) Liens that extend,
renew, substitute or replace (including successive extensions, renewals,
substitutions or replacements), in whole or in part, any Lien permitted pursuant
to clause (p)(A) of this Section 7.01; provided that (i) the Indebtedness
secured by any such Lien is in an aggregate outstanding amount principal amount
not greater than the aggregate principal amount of the Indebtedness secured by
the Lien which is being extended, renewed, substituted or replaced, plus any
accreted amount, unpaid accrued interest, premium, underwriting discount, and
any other fees, commissions and expenses incurred in connection therewith and
(ii) the assets encumbered by such Lien are not increased;

(q) Liens on Company Margin Stock that is held by the Company as treasury stock;

(r) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(s) Liens (i) on cash earnest money deposits in favor of the seller of any
property to be acquired in an Acquisition or Investment which is to be applied
against the purchase price for such Acquisition or Investment or (ii) consisting
of an agreement to Dispose of any property in a Disposition not prohibited
hereunder, in each case solely to the extent such Acquisition, Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

(u) Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture, and options, put and call arrangements, rights of first refusal
and other similar rights relating to Investments in Joint Ventures, partnerships
and the Company’s Equity Interests;

(v) Liens consisting of cash deposits securing any Swap Contract permitted
hereunder in the ordinary course of business and consistent with past practices
(so long as (i) no Event of Default has occurred and is continuing at the time
of granting such Lien and (ii) such Liens are required by regulatory
requirements applicable to the relevant counterparties);

(w) netting arrangements in respect of Swap Contracts (but only to the extent
the amounts netted arise under Swap Contracts with the same counterparties);

 

83



--------------------------------------------------------------------------------

(x) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Indebtedness to the extent permitted under Section 7.08; and

(y) Liens arising from precautionary UCC financing statement (or similar filings
under applicable law) filings regarding operating leases entered into by the
Company or any Subsidiary.

7.02 Fundamental Changes. Dissolve, liquidate, merge or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Company and its Subsidiaries (taken as a whole) to or
in favor of any Person, except that:

(a) the Company or the Revolving Borrower may merge or consolidate with or into
any Person as part of an Acquisition or Investment not prohibited hereunder,
provided that (i) the Company or the Revolving Borrower, as applicable, shall be
the continuing or surviving Person and (ii) no Event of Default exists or would
result therefrom;

(b) (i) any Subsidiary (other than the Revolving Borrower) may merge or
consolidate with or into (x) the Company, provided that the Company shall be the
continuing or surviving Person, (y) the Revolving Borrower, provided that the
Revolving Borrower shall be the continuing or surviving Person, or (z) any one
or more other Subsidiaries, provided that when any Subsidiary Guarantor is
merging or consolidating with another Subsidiary that is not a Guarantor, such
Subsidiary Guarantor shall be the continuing or surviving Person, (ii) any
Subsidiary (other than the Revolving Borrower) may liquidate or dissolve, or the
Revolving Borrower or any Subsidiary may change its legal form if the Company
determines in good faith that such action is in the best interest of the Company
and its Subsidiaries and is not disadvantageous to the Lenders in any material
respect (it being understood that in the case of any dissolution of a Subsidiary
that is a Guarantor, such Subsidiary shall at or before the time of such
dissolution transfer its assets to the Company or another Subsidiary unless such
Disposition of assets is permitted hereunder; and in the case of any change in
legal form, a Subsidiary that is a Guarantor will remain a Guarantor, unless
such Guarantor is otherwise permitted to cease being a Guarantor hereunder) and
(iii) the Company may merge or consolidate with or into the Revolving Borrower;
provided that the Revolving Borrower is the surviving Person;

(c) any Subsidiary (other than the Revolving Borrower) may (i) Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must either be the
Company, the Revolving Borrower or a Subsidiary Guarantor and (ii) merge or
consolidate with, or Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any other Person (that is not a
Subsidiary) so long as such merger, consolidation or Disposition does not
constitute a Disposition of all or substantially all of the assets of the
Company and its Subsidiaries (taken as a whole) to such other Person; and

(d) any Subsidiary may sell all or substantially all of its Permitted Retail
Installment Contracts and Related Property pursuant to Permitted Sale
Facilities;

provided, however, that (i) any Excluded Subsidiary may dissolve, liquidate, or
merge or consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of

 

84



--------------------------------------------------------------------------------

transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person and (ii) any Specified
Subsidiary may dissolve or liquidate if, in connection with such dissolution or
liquidation, all assets of such Specified Subsidiary are distributed to its
parent company.

7.03 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related,
incidental or complementary thereto or extensions thereof if, after giving
effect thereto, the business conducted by the Company and its Subsidiaries,
taken as a whole, would be substantially different from the business conducted
by the Company and its Subsidiaries on the date hereof.

7.04 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
not an Affiliate of the Company, provided that the foregoing restriction shall
not apply to (i) transactions between or among the Company and its Subsidiaries
not involving any other Affiliate, (ii) the payment of reasonable and customary
fees and expenses, and the provision of customary indemnification to directors,
officers, employees, members of management and consultants of the Company and
its Subsidiaries, (iii) the issuance of Equity Interests to any director,
officer, employee or consultant of the Company or its Subsidiaries,
(iv) employment and severance arrangements (including options to purchase Equity
Interests of the Company, restricted stock plans, long-term incentive plans,
stock appreciation rights, participation plans or similar employee benefits
plan) between the Company or any Subsidiary and their directors, officers,
employees, members of management and consultants in the ordinary course of
business, (v) payments to or from, and transactions with, joint ventures (to the
extent such joint venture is only an Affiliate as a result of Investments by the
Company and the Subsidiaries in such joint venture) in the ordinary course of
business, (vi) transactions between the Company or any Subsidiary and any Person
that is an Affiliate solely due to the fact that an officer or a director of
such Person is also a director of the Company or such Subsidiary; provided,
however, that such director abstains from voting as a director of the Company or
such Subsidiary, as the case may be, on any matter involving such other Person,
(vii) share repurchases of the Company’s common stock, (viii) any transaction in
which the aggregate amount involved in each single or related series of
transactions does not exceed $10,000,000 and (ix) any other transaction with an
Affiliate, which is approved by a majority of disinterested members of the board
of directors of the Company in good faith.

7.05 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to make Restricted Payments to the Company or any Subsidiary
Guarantor or to otherwise transfer property to the Company or any Subsidiary
Guarantor; provided, however, that this section shall not prohibit any
limitation (i) imposed on an Excluded Subsidiary; (ii) imposed in connection
with a Disposition of property or assets not prohibited hereunder pending the
consummation of such Disposition; (iii) imposed by law or any Loan Document;
(iv) in the documentation governing the Term Loan Facility; (v) contained in any
agreement of (A) an entity or related to assets acquired by or merged into or
consolidated with the Company or any Subsidiary or (B) a Person that becomes a
Subsidiary, in each case in existence at the time of such acquisition, merger,
consolidation or such Person becoming a Subsidiary and so long as such
limitation was not incurred in connection with, or in contemplation of, such
acquisition, merger, consolidation or such Person becoming a Subsidiary and in
any extension, renewal, refinancing or replacement of any such

 

85



--------------------------------------------------------------------------------

agreement; provided that any agreement effecting such extension, renewal,
refinancing or replacement does not contain any restriction or limitation on the
payment of dividends or distributions that is more restrictive than the
restrictions and limitations contained in the agreement being extended, renewed,
refinanced or replaced; and (vi) in any one or more agreements governing
Indebtedness entered into after the Closing Date that contain encumbrances and
other restrictions that are, taken as a whole, in the reasonable and good faith
judgment of the Company, no more restrictive in any material respect with
respect to the Company or any Subsidiary than those encumbrances and other
restrictions that are in effect on the Closing Date pursuant to agreements and
instruments in effect on the Closing Date (including this Agreement and the Term
Loan Facility) and that do not materially impair the ability of the Loan Parties
to repay the Obligations.

7.06 [Reserved].

7.07 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company to be greater than 3.50 to
1.00.

(b) Consolidated Interest and Rent Coverage Ratio. Permit the Consolidated
Interest and Rent Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 2.00 to 1.00.

7.08 Indebtedness. Incur any Indebtedness after the Closing Date unless the Loan
Parties shall be in compliance with Section 7.07 on a Pro Forma Basis as of the
most recent date for which financial statements have been furnished pursuant to
Section 6.01(a) or (b) giving effect to such incurrence.

7.09 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Sanctioned Person or in any Designated Jurisdiction.

7.10 Anti-Corruption Laws.

Directly or, to the knowledge of the Company or the Borrowers, indirectly use
the proceeds of any Credit Extension for any purpose which would violate the
United States Foreign Corrupt Practices Act of 1977 or other similar
anti-corruption Laws in other jurisdictions that may be applicable to the Loan
Parties or their Subsidiaries from time to time.

 

86



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when due
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five Business Days after the same becomes due and
payable, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within seven Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.05(a) (solely with respect to the Borrower or the Company), 6.11 or
Article VII; or

(c) Other Defaults. The Company, the Revolving Borrower, any other Borrower or
any other Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the Company receives notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) A default shall occur, which is not cured or waived,
(A) in the payment of any principal, interest, premium or other amounts with
respect to any Indebtedness (other than the Indebtedness hereunder) of the
Company or of any Subsidiary in an outstanding aggregate amount not less than
the Threshold Amount, or (B) in the performance, observance or fulfillment of
any term or covenant contained in any agreement or instrument under or pursuant
to which any such Indebtedness described in clause (A) above may have been
issued, created, assumed, guaranteed or secured by the Company or any
Subsidiary, and in the case of each of clauses (A) and (B) such default shall
continue for more than the period of grace, if any, therein specified, and if
such default shall permit the holder of any such Indebtedness to accelerate the
maturity thereof or (ii) any other event occurs with respect to any Indebtedness
described in clause (i)(A) above, the effect of which other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity
and such Indebtedness shall not be repaid when due; unless, in the case of
clauses (i)(B) and (ii) above, (1) such default or other event is capable of
being cured, (2) the Company or such Subsidiary, as applicable, is diligently
pursuing such cure and (3) the holders of such Indebtedness have not caused such
Indebtedness to be accelerated (or otherwise prepaid, defeased or redeemed) or
terminated the commitments with respect to such Indebtedness; provided, however,
(y) this Section 8.01(e) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary Disposition of the property or assets securing
such Indebtedness and (z) notwithstanding the foregoing and solely with respect
to any agreement or instrument between the Company or any Subsidiary, on one
hand, and any Lender or any Affiliate of any Lender, on the other hand, that is
within the scope of this Section 8.01(e), an Event of Default shall not be
deemed to have occurred under this Section 8.01(e) solely as a result of the
Company’s or such Subsidiary’s sale, pledge, or other Disposition of Company
Margin Stock in violation of any restriction on the sale, pledge, or other
Disposition of Company Margin Stock that is contained in any such instrument or
agreement; provided, further, that, with respect to any Permitted Sale Facility,
this Section 8.01(e) shall not apply with respect to any event the effect of
which is to cause the early termination, acceleration or early amortization of
such Permitted Sale Facility so

 

87



--------------------------------------------------------------------------------

long as (A) such early termination, acceleration or early amortization of such
Permitted Sale Facility could not reasonably be expected to have a Material
Adverse Effect and (B) such event could not reasonably be expected to result in
any recourse against the Company or any Subsidiary (other than an Excluded
Special Purpose Finance Subsidiary) in an aggregate amount of more than the
Threshold Amount;

(f) Insolvency Proceedings, Etc. The Company or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any substantial portion of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not paid or covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, such judgment is
not vacated, discharged or stayed or bonded pending appeal within 30 days from
the entry thereof, or if longer, within the applicable appeal period (but in no
event for more than 60 days from the entry thereof); or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than
(i) as expressly permitted hereunder or thereunder, (ii) with respect to a
Subsidiary Guarantor, the release thereof from the Subsidiary Guaranty Agreement
upon the Disposition of such Guarantor in a transaction not prohibited hereunder
or (iii) satisfaction in full of all the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted), ceases to
be in full force and effect; or the Company or any Subsidiary contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of Obligations (other than contingent indemnification obligations as to which no
claim has been asserted), or purports in writing to revoke, terminate or rescind
any Loan Document; or

 

88



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; provided that, to the extent
permitted by applicable law, the Administrative Agent shall use good faith
efforts to provide notice to the Revolving Borrower of such declaration,
provided further, however, that the failure to provide such notice will not
impair the effectiveness of such declaration or give rise to any liability of
the Administrative Agent, any Lender or the L/C Issuer with respect thereto;

(b) upon notice to the Revolving Borrower, declare the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company and
the Borrowers;

(c) require that any Borrower or Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Law or equity; and

(e) to the extent permitted pursuant to such Payment Commitment, revise,
terminate or suspend Payment Commitments with any manufacturer or distributor;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers (jointly or severally) to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to Sections 2.17 and 2.18,
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel payable under Sections 10.04 and 10.05 to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

89



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel payable under Sections 10.04 and 10.05 to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

90



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the Borrowers or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan

 

91



--------------------------------------------------------------------------------

Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company unless an Event of Default has occurred and is continuing (such consent
not to be unreasonably withheld), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

92



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company unless an Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.06 and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The foregoing
notwithstanding, upon the discharge of the retiring or removed Administrative
Agent’s duties hereunder, neither the retiring or removed Administrative Agent
nor the successor Administrative Agent or any New Vehicle Swing Line Lender
shall be required to honor any request by a vehicle manufacturer or distributor
for advance of a New Vehicle Swing Line Loan, unless and until (A) such
successor Administrative Agent and such manufacturer or distributor (and if
required pursuant to the terms of such Payment Commitment, the applicable
Borrower) have entered into a new Payment Commitment, and (B) any existing
Payment Commitment between such manufacturer or distributor and the retiring or
removed Administrative Agent has been terminated. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and New Vehicle Swing Line Lender. If any L/C Issuer resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk

 

93



--------------------------------------------------------------------------------

participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender or New Vehicle Swing Line Lender, it shall
retain all the rights of the Swing Line Lender or New Vehicle Swing Line Lender
provided for hereunder with respect to Swing Line Loans New Vehicle Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans or New Vehicle Swings Line Loans
pursuant to Section 2.04(c) or Section 2.05(e). Upon the appointment by the
Borrowers of a successor L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
Swing Line Lender or New Vehicle Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer, Swing Line Lender and New Vehicle Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the arrangers, book runners, syndication agents or documentation agents, if
any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company or any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and

 

94



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section 9.10. Upon release of a Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty Agreement, the
Administrative Agent (and each Lender irrevocably authorizes the Administrative
Agent to), at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement, in accordance with the terms thereof and this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing and signed
by the Required Lenders and the Company or the applicable Loan Party, as the
case may be, and the Administrative Agent’s receipt of such writing is
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

95



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the proviso following
paragraph (g) of this Section 10.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
entitled to receive such amount, it being understood that any change to the
definition of Consolidated Leverage Ratio or, in each case, in the component
definitions thereof shall not constitute a reduction in any rate of interest or
any fees based thereon; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender; or

(g) release the Company from the Company Guaranty Agreement or, other than as a
result of a Disposition or otherwise expressly permitted hereunder or
thereunder, release all or substantially all of the value of the Subsidiary
Guaranty Agreement without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement, (ii) any
Issuer Document relating to any Letter of Credit issued or to be issued by the
applicable L/C Issuer may be amended, or rights or privileges waived, in a
writing executed only by the parties thereto; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the New Vehicle Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the New Vehicle Swing
Line Lender under this Agreement; (iv) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (vi) any Autoborrow Agreement may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary contained herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct

 

96



--------------------------------------------------------------------------------

administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows,
provided, that any notice under Section 2.06(c) shall be accomplished through
automatic electronic payment procedures established from time to time between
the Revolving Borrower and the New Vehicle Swing Line Lender:

(i) if to the Company, a Borrower, the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the New Vehicle Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
or the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II, Section 6.03 or Section 10.14(d) if such Lender or the
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or the Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

97



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Borrower, any Lender,
the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Borrower’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Company, any Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Company (for itself and on behalf of the
other Borrowers), the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the New Vehicle Swing Line Lender may change its address, facsimile
or telephone number and electronic mail addresses for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number and electronic mail
addresses for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
New Vehicle Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including

 

98



--------------------------------------------------------------------------------

United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Letter of Credit
Applications, Swing Line Loan Notices and New Vehicle Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company and each Borrower (jointly and severally) shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company or any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or New Vehicle Swing Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

99



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of one primary counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer (including the reasonable fees,
charges and disbursements of one primary counsel for the L/C Issuer), in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of one primary counsel for the Administrative Agent, any Lender or
the L/C Issuer, taken as a whole, and if necessary, one local counsel in any
relevant jurisdiction, to the Administrative Agent, any Lender or the L/C
Issuer, taken as a whole, unless the representation of one or more such Person
by such counsel would be inappropriate due to the existence of an actual
conflict of interest, in which case, upon prior written notice to the Company,
the Company and the Borrowers shall also be required to reimburse the reasonable
out of pocket fees, charges and disbursements of one additional counsel to such
affected Persons in each relevant jurisdiction), in connection with the
enforcement or protection of its rights, including any audit fees incurred when
conducting any audit of any Loan Party during the continuance of an Event of
Default (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
to the Indemnitees, taken as a whole, and if necessary, one local counsel in any
relevant jurisdiction, to the Indemnitees, taken as a whole, unless the
representation of one or more Indemnitees by such counsel would be inappropriate
due to the existence of an actual conflict of interest, in which case, upon
prior written notice to the Company, the Company and the Borrowers shall also be
required to reimburse the reasonable out of pocket fees, charges and
disbursements of one additional counsel to such affected Indemnitees in each
relevant jurisdiction), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any third party, the Company, any Borrower
or any other Loan Party), other than such Indemnitee and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on

 

100



--------------------------------------------------------------------------------

or from any property owned or operated by the Company, any Borrower or any of
its Subsidiaries, or any Environmental Liability, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final order to have resulted from (A) the willful
misconduct, bad faith or gross negligence of such Indemnitee or any Related
Indemnified Party thereof or (B) a material breach by such Indemnitee of its
obligations hereunder, or (ii) arise solely from a proceeding brought by an
Indemnitee against any other Indemnitee (other than any claims against any
Indemnitee in its capacity or in fulfilling its role as an arranger, L/C Issuer
or agent or any similar role hereunder) and do not involve an act or omission by
any Loan Party or Affiliate thereof.

(c) Reimbursement by Lenders. To the extent that the Company or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender, the New Vehicle Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender, the New Vehicle Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender, the New Vehicle Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer, the Swing Line Lender, or the New Vehicle Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations above, to the fullest extent permitted by applicable
law, no party hereto shall assert, and each other party hereto hereby waives,
any claim against any other party hereto (or any Indemnitee or any Loan Party),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party and to which such Indemnitee is otherwise entitled
to indemnification as provided above). No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

101



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the L/C Issuer, the
Swing Line Lender, the New Vehicle Swing Line Lender or any other Lender, or the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (other than (1) any amount consisting of the Administrative Agent’s fees
under Section 2.10(b)(i) or (2) principal or interest on any Bilateral Swing
Line Loan or Bilateral New Vehicle Swing Line Loan), plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations, in Swing
Line Loans and in New Vehicle Swing Line Loans) at

 

102



--------------------------------------------------------------------------------

the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans and New Vehicle Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default pursuant to
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender and the New Vehicle Swing Line Lender
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment to a Person that is not a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that

 

103



--------------------------------------------------------------------------------

the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Swing Line Loans and New Vehicle Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the

 

104



--------------------------------------------------------------------------------

equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the Swing Line Lender, the New Vehicle
Swing Line Lender, the L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person), a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations, Swing Line Loans and/or New Vehicle Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each of the Company and each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 and 3.04 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section, provided that such Participant agrees to be
subject to the provisions of Section 3.05 and Section 10.13 as if it were an
assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

105



--------------------------------------------------------------------------------

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Resignation as L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America (or, as applicable, any other L/C Issuer)
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America (or, as applicable, such other L/C Issuer) may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender and/or (iii) upon 30
days’ notice to the Company, resign as New Vehicle Swing Line Lender. In the
event of any such resignation as L/C Issuer, Swing Line Lender or New Vehicle
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America (or, as
applicable, such other resigning L/C Issuer) as L/C Issuer, Swing Line Lender or
New Vehicle Swing Line Lender, as the case may be. If an L/C Issuer resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Eurodollar Rate Committed Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). If Bank of America resigns as New
Vehicle Swing Line Lender, it shall retain all the rights of the New Vehicle
Swing Line Lender provided for hereunder with respect to New Vehicle Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Eurodollar Rate Committed
Loans or fund risk participations in outstanding New Vehicle Swing Line Loans
pursuant to Section 2.05(e). Upon the appointment of a successor L/C Issuer,
Swing Line Lender and/or New Vehicle Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the resigning L/C Issuer to effectively assume the obligations of the resigning
L/C Issuer with respect to such Letters of Credit.

 

106



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties who need to know such Information in
connection with the transactions hereunder (it being understood and agreed that
(i) the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and (ii) the Administrative Agent, the Lenders and the L/C Issuer,
as applicable, shall be responsible for their respective Controlled or
Controlling Affiliates’ failure to maintain the confidentiality of such
Information), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over it or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); provided that (i) the Administrative Agent, such
Lender or the L/C Issuer, as applicable, agrees to the extent practicable and
not prohibited by applicable Law to inform the Company promptly thereof prior to
such disclosure and (ii) notwithstanding anything to the contrary contained
herein, the Administrative Agent, the Lenders or the L/C Issuer, and their
Affiliates may disclose Information, without notice to the Company, to any
Governmental Authority or self-regulatory authority (including bank and
securities examiners) having or claiming to have authority to regulate or
oversee any aspect of such Person’s or its Affiliate’s business in connection
with the exercise of such authority or claimed authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.16(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
written consent (including by electronic mail) of the Company or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or the L/C Issuer from a source other than the Company or any
Subsidiary that is not, to the knowledge of the Administrative Agent, such
Lender or such L/C Issuer, as applicable, subject to a confidentiality
obligation owing to the Company or any Subsidiaries prohibiting disclosure with
respect to such Information.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of written information received from the Company or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

107



--------------------------------------------------------------------------------

10.08 Right of Setoff. Subject to Section 2.14, if an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Company or any Borrower against any and all of the Obligations of
the Company or such Borrower, as applicable, now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Company or such Borrower may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, however, that the Lenders, the L/C Issuer and their respective
Affiliates shall not set off or apply (A) any such deposits in deposit accounts
owned by or in the name of the Company or any Borrower with respect to which the
Company or any Borrower is acting on behalf of another person who is not a Loan
Party or a Subsidiary in connection with any engagement, and the Company or any
Borrower does not own such deposit account for its own benefit, and (B) any such
deposits in any deposit account containing only the assets of Persons (other
than the Company or Affiliates of the Company) for whom the Company or any
Subsidiary is serving as a fiduciary or on a contractual basis or (C) in each
case except pursuant to the terms of any Permitted Sale Facility, (i) any such
deposits at any time held in or credited to the Collection Account or (ii) any
such deposits at any time held in or credited to any deposit account identified
on Schedule 10.08 to the extent that, in the case of this clause (ii), such
deposits are required by the terms of a Permitted Sale Facility to be paid to a
Person other than a Loan Party; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the L/C Issuer acknowledge that certain deposits held in or
credited to the deposit accounts identified on Schedule 10.08 are required by
the terms of a Permitted Sale Facility to be paid to a Person other than a Loan
Party. The rights of each Lender, the L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agree to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

108



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate fee letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer,
the Swing Line Lender or the New Vehicle Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or 3.03, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04 and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

109



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Any Lender being replaced pursuant to this Section 10.13 shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s outstanding
Loans and (ii) deliver any Notes evidencing such Loans to the Company or the
Administrative Agent. In connection with any such replacement, if any such
Lender being replaced does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender being replaced, then such Lender
being replaced shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of such Lender being replaced.

Notwithstanding the foregoing, upon not less than three Business Days prior
notice to any Defaulting Lender and the Administrative Agent (which the
Administrative Agent shall promptly provide to the Lenders and L/C Issuers), the
Company (with the consent of the Administrative Agent) shall have the right to
terminate the then unutilized Commitment of such Defaulting Lender, after taking
into account the portion of such Commitment, if any, which theretofore has been
or substantially contemporaneously therewith is being, assigned pursuant to the
foregoing provisions of this Section 10.13. In the event of any such
termination, future Credit Extensions shall be allocated to the Non-Defaulting
Lenders in accordance with Section 2.18(a)(iv).

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR

 

110



--------------------------------------------------------------------------------

OTHERWISE, AGAINST ANY OTHER PARTY OR ANY RELATED PARTY OF SUCH OTHER PARTY IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

111



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, MLPFS, and the other Arrangers are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, MLPFS, and the other Arrangers, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, MLPFS, and
the other Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, MLPFS nor the other Arrangers has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, MLPFS and the other Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, MLPFS nor the other Arrangers
has any obligation to disclose any of such interests to the Loan Parties and
their respective Affiliates. To the fullest extent permitted by Law, each of the
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, MLPFS and the other Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, New Vehicle Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the

 

112



--------------------------------------------------------------------------------

Company and the Borrowers that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and the Borrowers, which information includes the name
and address of the Company and each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company and such Borrower in accordance with the Patriot Act. The Company and
the Borrowers shall, to the extent commercially reasonable, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CARMAX, INC. By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy Title:  
Executive Vice President &   Chief Financial Officer CARMAX AUTO SUPERSTORES,
INC. By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy Title:   Executive Vice
President &   Chief Financial Officer CARMAX OF LAUREL, LLC By:   /s/ Thomas W.
Reedy Name:   Thomas W. Reedy Title:   Executive Vice President &   Chief
Financial Officer CARMAX AUTO MALL, LLC By:   /s/ Thomas W. Reedy Name:   Thomas
W. Reedy Title:   Executive Vice President &   Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Linda Lov Name:   Linda
Lov Title:   AVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender By:   /s/ M. Patricia Kay Name:   M. Patricia Kay
Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:   /s/ Joon Hur Name:  

Joon Hur

Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jeffrey E. Bullard
Name:   Jeffrey E. Bullard Title:   Senior Vice President



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION, as a Lender By:   /s/ Thomas F. Miller Name:  
Thomas F. Miller Title:   National Accounts Manager



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Gilmore Hector Name:  
Gilmore Hector Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By:   /s/ Vanessa A. Kurbatskiy Name:   Vanessa
A. Kurbatskiy Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Scott Umbs Name:   Scott Umbs Title:
  Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ George Stoecklein
Name:   George Stoecklein Title:   Director



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Tavis B. Maxwell Name:
  Tavis B. Maxwell Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagistris Name:   Donna
DeMagistris Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ Kim Snyder Name:   Kim Snyder
Title:   Director



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Ryan Mauser Name:   Ryan Mauser Title:  
Vice President



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By:   /s/ Steven Thompson Name:  
Steven Thompson Title:   Banking Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:   /s/ Doreen B. Barr
Name:   Doreen B. Barr Title:   Authorized Signatory By:   /s/ Stefan Dickenmann
Name:   Stefan Dickenmann Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1.01

TERM SECURITIZATION PROGRAMS

 

1. CarMax Auto Owner Trust 2011-2; $650,000,000 Asset Backed Notes.

 

2. CarMax Auto Owner Trust 2011-3; $650,000,000 Asset Backed Notes.

 

3. CarMax Auto Owner Trust 2012-1; $970,000,000 Asset Backed Notes.

 

4. CarMax Auto Owner Trust 2012-2; $940,000,000 Asset Backed Notes.

 

5. CarMax Auto Owner Trust 2012-3; $1,000,000,000 Asset Backed Notes.

 

6. CarMax Auto Owner Trust 2013-1; $1,045,000,000 Asset Backed Notes.

 

7. CarMax Auto Owner Trust 2013-2; $920,000,000 Asset Backed Notes.

 

8. CarMax Auto Owner Trust 2013-3; $1,000,000,000 Asset Backed Notes.

 

9. CarMax Auto Owner Trust 2013-4; $1,000,000,000 Asset Backed Notes.

 

10. CarMax Auto Owner Trust 2014-1; $935,000,000 Asset Backed Notes.

 

11. CarMax Auto Owner Trust 2014-2; $987,000,000 Asset Backed Notes.

 

12. CarMax Auto Owner Trust 2014-3; $1,000,000,000 Asset Backed Notes.

 

13. CarMax Auto Owner Trust 2014-4; $1,165,000,000 Asset Backed Notes.

 

14. CarMax Auto Owner Trust 2015-1; $1,000,000,000 Asset Backed Notes.

 

15. CarMax Auto Owner Trust 2015-2; $1,165,000,000 Asset Backed Notes.

 

16. CarMax Auto Owner Trust 2015-3; $1,000,000,000 Asset Backed Notes.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 158,000,000.00         13.166666667 % 

JPMorgan Chase Bank, N.A.

   $ 157,000,000.00         13.083333333 % 

Wells Fargo Bank, National Association

   $ 157,000,000.00         13.083333333 % 

Toyota Motor Credit Corporation

   $ 130,000,000.00         10.833333333 % 

U.S. Bank National Association

   $ 130,000,000.00         10.833333333 % 

Barclays Bank, PLC

   $ 85,000,000.00         7.083333333 % 

The Royal Bank of Canada

   $ 85,000,000.00         7.083333333 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 85,000,000.00         7.083333333 % 

Capital One, National Association

   $ 41,000,000.00         3.416666667 % 

Mizuho Bank, Ltd.

   $ 41,000,000.00         3.416666667 % 

The Bank of Nova Scotia

   $ 41,000,000.00         3.416666667 % 

Bank of the West

   $ 30,000,000.00         2.500000000 % 

Branch Banking & Trust Company

   $ 30,000,000.00         2.500000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000.00         2.500000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,200,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

Part (a).     Subsidiaries.

 

Legal Name of Subsidiary

  

Ownership

CarMax Auto Superstores, Inc.

   CarMax, Inc.

Glen Allen Insurance, Ltd.

   CarMax, Inc.

CarMax Auto Mall, LLC

   CarMax Auto Superstores, Inc.

CarMax of Laurel, LLC

   CarMax Auto Superstores, Inc.

CarMax Auto Superstores West Coast, Inc.

   CarMax Auto Superstores, Inc.

CarMax Auto Superstores California, LLC

   CarMax Auto Superstores West Coast, Inc.

CarMax Business Services, LLC

   Owned 93.5% by CarMax Auto Superstores West Coast, Inc., and 6.5% by CarMax
Auto Superstores, Inc.

CarMax Properties, LLC

   CarMax Business Services, LLC

CarMax Auto Superstores Services, Inc.

   CarMax Business Services, LLC

CarMax Auto Funding, LLC

   CarMax Business Services, LLC

CarMax Funding II, LLC

   CarMax Business Services, LLC

CarMax Funding III, LLC

   CarMax Funding Services, LLC

CarMax Funding IV, LLC

   CarMax Business Services, LLC

CarMax Funding Services, LLC

   CarMax Business Services, LLC

CarMax Funding Services II, LLC

   CarMax Business Services, LLC

Part (b).     Other Equity Investments.

None



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

CarMax Auto Superstores, Inc.

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

Attention: Andrew J. McMonigle, Treasurer

Telephone: (804) 747-0422

Telecopier: (804) 935-4573

Email: CMX_Corp_Fin_Dept@carmax.com

Website Address: www.carmax.com

ADMINISTRATIVE AGENT:

Primary Contact:

Rose M. Bollard (daily borrowing/repaying activity)

Telephone: 980-386-2881

Fax: 704-409-0355

Email: rose.bollard@baml.com

Bank of America

Mail Code: NC1-001-05-46

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Agency Management Contact:

Linda Lov (financial reporting requirements, bank group communications)

Agency Management – Chicago

Assistant Vice President

135 S. LaSalle St.

Chicago, IL 60603

Telephone: 312.828.8010

Fax: 877.206.1766

Email: linda.k.lov@baml.com.



--------------------------------------------------------------------------------

SCHEDULE 10.08

RESTRICTED DEPOSIT ACCOUNTS

 

1.    Account #XXXXXXXXXXXXXXXXXXXX maintained in the name of CarMax Corp., at
Wells Fargo Bank, National Association. 2.    Account #XXXXXXXXXXXXXXXXXXXX
maintained in the name of CarMax Auto Superstores California, LLC, at Wells
Fargo Bank, National Association. 3.    Account #XXXXXXXXXXXXXXXXXXXX maintained
in the name of CarMax Auto Superstores West Coast, Inc., at Wells Fargo Bank,
National Association. 4.    Account #XXXXXXXXXXXXXXXXXXXX maintained in the name
of CarMax Auto Superstores, Inc., at Wells Fargo Bank, National Association. 5.
   Account #XXXXXXXXXXXXXXXXXXXX maintained in the name of CarMax Business
Services, at U.S. Bank N.A. 6.    Account #XXXXXXXXXXXXXXXXXXXX maintained in
the name of CarMax Auto Superstores, Inc., at U.S. Bank N.A. 7.    Account
#XXXXXXXXXXXXXXXXXXXX maintained in the name of CarMax Auto Superstores, Inc.,
at U.S. Bank N.A. 8.    Account #XXXXXXXXXXXXXXXXXXX maintained in the name of
CarMax Auto Superstores, Inc., at Bank of America 9.    Account
#XXXXXXXXXXXXXXXXXXX maintained in the name of CarMax Auto Superstores, Inc., at
Fifth Third Bank.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), CarMax, Inc., a
Virginia corporation, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

The Revolving Borrower hereby requests (select one):

¨ A Borrowing of Committed Loans ¨ A conversion of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of                     .

 

  3. Comprised of                                                           .

    [Type of Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:  

 

Name:  

 

Title:  

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), CarMax, Inc., a
Virginia corporation, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

The Revolving Borrower hereby requests (select one):

¨ A Borrowing of a Swing Line Loan ¨ A conversion of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $                    .

 

  3. Comprised of                      [Type of Swing Line Loan requested].

The Swing Line Borrowing, if any, requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NEW VEHICLE SWING LINE LOAN NOTICE

STRAIGHT LINE TRANSACTION REQUEST

Date:             ,             

To: Bank of America, N.A., as New Vehicle Swing Line Lender

 

Bank of America Auto Group    Dealer #    Line [07] Floor Plan Operations      
Class [007] FAX: (800) 833-1221       Serial #

Dealership Name: [                                ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), CarMax, Inc., a
Virginia corporation, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

The Revolving Borrower hereby requests (select 1 or 2):

 

1. PAYMENT TRANSACTION

Pay funds into the STRAIGHT LINE account in the amount of $        

from Designated CHECKING Account on Genesis.

 

2. ADVANCE TRANSACTION

Advance funds from the STRAIGHT LINE account in the amount of $         

and credit Designated CHECKING account on Genesis.

 

3. CONVERSION TRANSACTION

A conversion of Loans in the amount of $        .

 

4. On                      (a Business Day).

 

5. Comprised of                     .

[Type of New Vehicle Swing Line Loan requested: Eurodollar Rate Loan or Base
Rate Loan]

 

C-1

Form of New Vehicle Swing Line Loan Notice



--------------------------------------------------------------------------------

The New Vehicle Swing Line Borrowing requested herein complies with the provisos
to the first sentence of Section 2.05(a) of the Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:  

 

Name:  

 

Title:  

 

 

C-2

Form of New Vehicle Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

Date:             ,         

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises, jointly and severally, to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to CarMax Auto Superstores,
Inc. (the “Revolving Borrower”) or any Designated Borrower under that certain
Credit Agreement, dated as of August 24, 2015 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Revolving Borrower, CarMax, Inc., the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender
and New Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans and in Section 2.05(h) of the Agreement with
respect to New Vehicle Swing Line Loans, all payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself and for its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
AGREEMENT.

 

D-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CARMAX AUTO SUPERSTORES, INC. By:  

 

Name:   Title:   CARMAX OF LAUREL, LLC By:  

 

Name:   Title:   CARMAX AUTO MALL, LLC By:  

 

Name:   Title:  

 

D-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of Loan

Made

 

Amount of

Loan Made

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

D-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among CarMax Auto Superstores,
Inc., a Virginia corporation (the “Revolving Borrower”), CarMax, Inc., a
Virginia corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle
Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the [                    ] of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         

 

CARMAX, INC. By:  

 

Name:  

 

Title:  

 

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

[Attached]

 

E-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.  

Applicable Rate - Consolidated Leverage Ratio

Section 7.07(a) - Consolidated Net Leverage Ratio

  

  

  (a)   Consolidated Funded Debt as of the Statement Date:    $                
  (b)   the amount of unrestricted cash and Cash Equivalents held by the
Borrowers in the United States on the Statement Date in excess of $15,000,000
(which cash is verifiable by the Administrative Agent):    $                  
(c)   Consolidated Rental Obligations for the four fiscal quarter period ending
on the Statement Date:    $                   (d)   rental obligations with
respect to real property leased by the Company and its Subsidiaries at the
beginning of such period that was purchased by the Company and its Subsidiaries
during such four quarter period:    $                   (e)   on an annualized
basis, such rental obligations with respect to real property owned by the
Company and its Subsidiaries at the beginning of such period that was Disposed
pursuant to a sale and leaseback transaction consummated during such period:   
$                   (f)  

Consolidated Rental Obligations net of acquired rents:

((c)-(d)+(e))

   $                   (g)  

eight (8) times Consolidated Rental Obligations net of acquired rents:

(f)*8

   $                   (h)   Consolidated EBITDAR for the four fiscal quarter
period ending on the Statement Date    $                

 

      (i)    Consolidated Net Income for such period:    $                      
(ii)   

Consolidated Interest Charges for such period:

(see Line II.(b)(iii) below)

   $                       (iii)    provision for Federal, state, local and
foreign income taxes based on income, profits or capital payable by the Company
and its Subsidiaries for such period:    $                       (iv)   
depreciation and amortization expense during such period:    $                
      (v)    share-based compensation expense reducing Consolidated Net Income
for such period which does not represent a cash item in such period or any
future period:    $                       (vi)    other non-recurring expenses
of the Company and its Subsidiaries reducing Consolidated Net Income for such
period which do not represent a cash item in such period or any future period:
   $                

 

E-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

      (vii)    the amortization or expense of all premiums, fees and expenses
payable to the extent related to Indebtedness:    $                       (viii)
   Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period:    $                       (ix)    all non-cash
items increasing Consolidated Net Income for such period:    $                
      (viii)   

Consolidated EBITDA:

(i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)-(viii)-(ix)

   $                       (ixi)    Consolidated Rental Obligations for the four
fiscal quarter period ending on the Statement Date:    $                      
(x)   

Consolidated EBITDAR:

(x)+(xi)

   $                

 

   (i)   

Consolidated Net Leverage Ratio:

((a)-(b)+(g)) / (h)(xii)

             to 1.00       (j)   

Consolidated Leverage Ratio (for pricing tiers):

((a)+(g)) / (h)(xii)

             to 1.00    Maximum permitted Consolidated Net Leverage Ratio: 3.50
to 1.00   

 

E-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.   Section 7.07(b) - Consolidated Interest and Rent Coverage Ratio      (a)
   Consolidated EBITDAR for the period ending on the Statement Date (see Line
I.(h)(xii) above):    $                   (b)    Consolidated Interest Charges
for the period ending on the Statement Date         (i)   all gross interest
expense (without reducing such amount by, or otherwise netting out, any interest
income, floorplan assistance, interest credits or other similar income), premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, but excluding any such interest or expense of
(i) an Excluded Special Purpose Finance Subsidiary or (ii) any Person that is
neither the Company nor a Subsidiary, which interest or expense (in the case of
each of clauses (i) and (ii)) arises pursuant to a Permitted Sale Facility:    $
                     (ii)   the portion of rent expense of the Company and its
Subsidiaries with respect to such period under (i) capital leases that is
treated as interest in accordance with GAAP and (ii) Synthetic Lease Obligations
that would be treated as interest under GAAP were such leases treated as capital
leases:    $                      (iii)  

Consolidated Interest Charges:

(i)+(ii)

   $                   (c)    Consolidated Rental Obligations for the four
fiscal quarter period ending on the Statement Date:    $                   (d)
   rental obligations with respect to real property leased by the Company and
its Subsidiaries at the beginning of such period that was purchased by the
Company and its Subsidiaries during such four quarter period:    $             
     (e)    on an annualized basis, such rental obligations with respect to real
property owned by the Company and its Subsidiaries at the beginning of such
period that was Disposed pursuant to a sale and leaseback transaction
consummated during such period:    $                   (f)    Consolidated
Rental Obligations net of acquired rents:


((c)-(d)+(e))

   $                   (g)    Consolidated Interest Charges and Consolidated
Rental Obligations net of acquired rents:


((b)(iii)+(f))

   $                

 

  (h)    Consolidated Interest and Rent Coverage Ratio:


(a) / (g)

              to 1.00      Minimum permitted Consolidated Interest and Rent
Coverage Ratio: 2.00 to 1.00   

 

E-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Swing Line Loans and
the New Vehicle Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:                                              2.   Assignee:   
                                               [and is an Affiliate/Approved
Fund of [identify Lender]1] 3.   Borrower:   
                                          4.   Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.  
Credit Agreement:    Credit Agreement, dated as of August 24, 2015, among CarMax
Auto Superstores, Inc., as Revolving Borrower, CarMax, Inc., the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line
Lender and New Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C
Issuer (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time)

 

 

1  Select as applicable.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           % 

 

[7.    Trade Date:                                ]4  

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By  

 

Title:  

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and Accepted:]5

 

[BANK OF AMERICA, N.A., as

  Administrative Agent][, Swing Line Lender,

  New Vehicle Swing Line Lender and L/C Issuer]

By:  

 

Name:   Title:  

[JPMORGAN CHASE BANK, N.A.,

    as L/C Issuer]

By:  

 

Name:   Title:   [Consented to:] [CARMAX, INC.] [CARMAX AUTO SUPERSTORES, INC.]
By:  

 

Name:   Title:  

 

5  To be added only if the consent and or acceptance of the CarMax, Inc., and/or
the L/C Issuer is required by the terms of the Credit Agreement.

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment

 

Annex 1-1

Standard Terms and Conditions for Assignment and Assumption



--------------------------------------------------------------------------------

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Annex 1-2

Standard Terms and Conditions for Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPANY GUARANTY AGREEMENT

THIS COMPANY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
August 24, 2015, is made by CARMAX, INC., a Virginia corporation (the
“Guarantor”), to BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States, as administrative agent (in
such capacity, the “Administrative Agent”) for each of the lenders (the
“Lenders”) now or hereafter party to the Credit Agreement defined below
(collectively with the Administrative Agent and the L/C Issuer, the “Guaranteed
Parties”). All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guaranteed Parties have agreed to provide to CarMax Auto
Superstores, Inc., a Virginia corporation (the “Revolving Borrower”), and
certain other Subsidiaries of the Guarantor (collectively the “Borrowers” and
each individually a “Borrower”) a revolving credit facility with letter of
credit, swing line and new vehicle swing line sublimits pursuant to the terms of
that certain Credit Agreement dated as of even date herewith, among the
Revolving Borrower, the Guarantor, the other Borrowers, the Administrative
Agent, the L/C Issuer and the Lenders (as from time to time amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Guarantor will materially benefit from the Loans made and to be
made, and the Letters of Credit issued and to be issued, under the Credit
Agreement; and

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties is the execution and delivery of this Guaranty Agreement, and
the Guaranteed Parties are unwilling to extend and maintain the credit
facilities provided under the Loan Documents unless the Guarantor enters into
this Guaranty Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Guaranteed Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means each Borrower’s prompt payment in full, when due,
whether at scheduled maturity, by acceleration or otherwise, of all Obligations
and all other amounts pursuant to the terms of the Credit Agreement, the Notes,
and all other Loan Documents heretofore, now or at any time or times hereafter
owing, arising, due or payable from such Borrower to any one or more of the
Guaranteed Parties, including principal, interest, premiums and fees (including,
but not limited to, loan fees and reasonable fees, charges and disbursements of
counsel required to be paid under the Credit Agreement (“Attorney Costs”)). The
Guarantor’s obligations to the Guaranteed Parties under this Guaranty Agreement
are hereinafter collectively referred to as the “Guarantor’s Obligations”.

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

 

G-1

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then the Guarantor will, upon demand thereof by the
Administrative Agent, fully pay to the Administrative Agent, for the benefit of
the Guaranteed Parties, an amount equal to all the Guaranteed Liabilities then
due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower or the Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or the
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or the Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, or any of the obligations or liabilities of any
party to any other Related Agreement; or

 

G-2

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor (other than a defense of
payment in full of the Guaranteed Liabilities (other than contingent obligations
as to which no claim has been asserted)), including without limitation any right
to require or claim that resort be had to any Borrower or any other Loan Party
or to any collateral in respect of the Guaranteed Liabilities or Guarantor’s
Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, upon
acceleration of the Obligations pursuant to Section 8.02 of the Credit
Agreement, then notwithstanding any collateral or other security or credit
support for the Guaranteed Liabilities, at the Administrative Agent’s election
and without notice thereof or demand therefor upon the Guarantor, the
Guarantor’s Obligations shall immediately be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor (i) of each Borrower, to the payment in full of the Guaranteed
Liabilities and (ii) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the Guaranteed Liabilities. All amounts due
under such subordinated debts, liabilities, or obligations shall, upon the
occurrence and during the continuance of an Event of Default, be collected and,
upon request by the Administrative Agent, paid over forthwith to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Guaranteed Liabilities, and, after such request and pending such payment, shall
be held by the Guarantor as agent and bailee of the Guaranteed Parties separate
and apart from all other funds, property and accounts of the Guarantor. Unless
an Event of Default has occurred and is continuing, the Guarantor may receive
payments from any other Loan Party on account of such subordinated debts,
liabilities or other obligations.

7. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to the Guarantor, the Guarantor’s Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against the Guarantor. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any Borrower, or any other Person and
whether or not the Guaranteed Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

G-3

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

8. Set-Off and Waiver. The Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which the Guarantor may now or at any time hereafter have against
any Borrower or any or all of the Guaranteed Parties (other than a defense of
payment in full of the Guaranteed Liabilities (other than contingent obligations
as to which no claim has been asserted)) without waiving any additional
defenses, set-offs, counterclaims or other claims otherwise available to the
Guarantor. For the purposes of this Section 8, all remittances and property
shall be deemed to be in the possession of a Guaranteed Party as soon as the
same may be put in transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from its Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT AND THE
OBLIGATIONS HAVE BEEN ACCELERATED PURSUANT TO SECTION 8.02 OF THE CREDIT
AGREEMENT.

(c) The Guarantor further agrees with respect to this Guaranty Agreement that it
shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of

 

G-4

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

recourse to any security for the Guaranteed Liabilities until the Facility
Termination Date (as defined below). If an amount shall be paid to the Guarantor
on account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 21 hereof, such amount
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Guaranteed
Parties, to be credited and applied upon the Guarantor’s Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement. The
agreements in this subsection shall survive repayment of all of the Guarantor’s
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date. For purposes of this
Guaranty Agreement, “Facility Termination Date” means the date as of which all
of the following shall have occurred: (a) each Borrower shall have permanently
terminated the credit facilities under the Loan Documents by final payment in
full of all Outstanding Amounts, together with all accrued and unpaid interest
and fees thereon, other than (i) the undrawn portion of Letters of Credit and
(ii) all letter of credit fees relating thereto accruing after such date (which
fees shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made; (b) all Commitments shall have
terminated or expired; and (c) the Guarantor, each Borrower and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
of their respective obligations and liabilities arising under the Loan
Documents, including with respect to such Borrower and the Obligations (except
for future obligations consisting of continuing indemnities and other contingent
Obligations for which no claim has been made of the Guarantor, any Borrower or
any Loan Party that may be owing to the Administrative Agent, the L/C Issuer,
any Lender, or any of their respective Related Parties pursuant to the Loan
Documents and expressly survive termination of the Credit Agreement or any other
Loan Document).

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against the Guarantor
under this Guaranty Agreement may be asserted by the Administrative Agent on
behalf of the Guaranteed Parties by written notice directed to the Guarantor in
accordance with Section 23 hereof.

11. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Guaranteed Parties, that it is duly
authorized to execute and deliver this Guaranty Agreement, and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement has been
duly executed and delivered on behalf of the Guarantor by its duly authorized
representatives; that this Guaranty Agreement is legal, valid, binding and
enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that the Guarantor’s
execution, delivery and performance of this Guaranty Agreement do not violate or
constitute a breach of (i) any of its Organizational Documents, (ii) any
agreement or instrument to which the Guarantor is a party, or (iii) any law,
order, regulation, decree or award of any governmental authority or arbitral
body to which it or its properties or operations is subject except, in the case
of clauses (ii) and (iii), to the extent any such violation or breach could not
reasonably be expected to have a Material Adverse Effect.

 

G-5

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

12. Expenses. The Guarantor agrees to be liable for the payment of all
reasonable out of pocket expenses, including Attorney Costs, incurred by the
Administrative Agent or any Lender in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

13. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

15. Reliance. The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Guaranteed Parties, that: (a) the Guarantor has adequate
means to obtain on a continuing basis (i) from each Borrower, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement (“Other Information”),
and has full and complete access to the Loan Parties’ books and records and to
such Other Information; (b) the Guarantor is not relying on any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, to provide any such information, now or in the future; (c) the
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents and Related Agreements as it has requested, is
executing this Guaranty Agreement freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement;
(d) the Guarantor has relied solely on the Guarantor’s own independent
investigation, appraisal and analysis of each Borrower, each Borrower’s
financial condition and affairs, the “Other Information”, and such other matters
as it deems material in deciding to provide this Guaranty Agreement and is fully
aware of the same; and (e) the Guarantor has not depended or relied on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to the Guarantor’s decision to provide this Guaranty Agreement, or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision. The Guarantor agrees that no Guaranteed Party has any
duty or responsibility whatsoever, now or in the future, to provide to the
Guarantor any information concerning any Borrower or any Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if the Guarantor receives any such information from
any Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, the Guarantor will independently verify the
information and will not rely on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with

 

G-6

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

respect to the subject matter hereof, and supersedes all prior negotiations,
agreements, understandings, inducements, commitments or conditions, express or
implied, oral or written, except as herein contained. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Except as provided in Section 21
hereof, neither this Guaranty Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and thereto, and to their respective successors and
permitted assigns; provided, however, that the Guarantor shall not be permitted
to assign any of its rights, powers, duties or obligations under this Guaranty
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender or the L/C Issuer may assign
to one or more Persons, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment such other Person that becomes a Lender shall, to
the fullest extent permitted by law, thereupon become vested with all the
benefits in respect thereof granted to such assignor Lender or the L/C Issuer
herein or otherwise, subject however, to the provisions of the Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and
Section 10.06 thereof concerning assignments. All references herein to the
Administrative Agent shall include any successor thereof.

19. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 20, the provisions of Section 10.02(b) of the Credit
Agreement shall be applicable to this Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon the Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

23. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at the address of the Guarantor indicated in
Schedule 10.02 of the Credit Agreement and

 

G-7

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

(b) with respect to the Administrative Agent or any other Guaranteed Party, at
the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

24. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

(b) THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY THE EXECUTION AND
DELIVERY OF THIS GUARANTY AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN

THE MANNER PROVIDED FOR NOTICES IN SECTION 23 HEREOF. NOTHING IN THIS GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) NOTHING CONTAINED IN SUBSECTIONS ((b) OR (c) HEREOF SHALL PRECLUDE THE
GUARANTOR, OR ANY BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE THE GUARANTOR OR
ANY OF THE GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH COURT.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION

 

G-8

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF THE
GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

(f) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION THE GUARANTOR HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.

 

G-9

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR: CARMAX, INC. By:  

 

Name:   Title:   [Chief Financial Officer]

 

G-10

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

G-11

Form of Company Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY AGREEMENT

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
August 24, 2015, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a
“Guarantor” and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States, as administrative agent (in such capacity, the “Administrative Agent”)
for each of the lenders (the “Lenders”) now or hereafter party to the Credit
Agreement defined below (collectively with the Administrative Agent and the L/C
Issuer, the “Guaranteed Parties”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Guaranteed Parties have agreed to provide to CarMax Auto
Superstores, Inc., a Virginia corporation (the “Revolving Borrower”), and
certain Subsidiaries of CarMax, Inc., a Virginia corporation (the “Company”)
(such Subsidiaries, together with the Revolving Borrower, collectively the
“Borrowers” and each individually a “Borrower”), a revolving credit facility
with letter of credit, swing line and new vehicle swing line sublimits pursuant
to the terms of that certain Credit Agreement dated as of even date herewith,
among the Borrowers, the Company, the Administrative Agent, the L/C Issuer and
the Lenders (as from time to time amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company
and will materially benefit from the Loans made and to be made, and the Letters
of Credit issued and to be issued, under the Credit Agreement; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties is the execution and delivery of this Guaranty Agreement, and
the Guaranteed Parties are unwilling to extend and maintain the credit
facilities provided under the Loan Documents unless the Guarantors enter into
this Guaranty Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Guaranteed Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means each Borrower’s prompt payment in
full, when due, whether at scheduled maturity, by acceleration, or otherwise, of
all Obligations and all other amounts pursuant to the terms of the Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from such Borrower to any
one or more of the Guaranteed Parties, including principal, interest, premiums
and fees (including, but not limited to, loan fees and reasonable fees, charges
and disbursements of counsel required to be paid under the Credit Agreement
(“Attorney Costs”)). The Guarantors’ obligations to the Guaranteed Parties

 

H-1

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

under this Guaranty Agreement are hereinafter collectively referred to as the
“Guarantors’ Obligations” and, with respect to each Guarantor individually, the
“Guarantor’s Obligations”. Notwithstanding the foregoing, the liability of each
Guarantor individually with respect to its Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then any or all of the Guarantors will, upon demand thereof
by the Administrative Agent, fully pay to the Administrative Agent, for the
benefit of the Guaranteed Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any other Guarantor, or
for any other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;

 

H-2

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor (other than a defense of
payment in full of the Guaranteed Liabilities (other than contingent obligations
as to which no claim has been asserted)), including without limitation any right
to require or claim that resort be had to any Borrower or any other Loan Party
or to any collateral in respect of the Guaranteed Liabilities or Guarantors’
Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, upon
acceleration of the Obligations pursuant to Section 8.02 of the Credit
Agreement, then notwithstanding any collateral or other security or credit
support for the Guaranteed Liabilities, at the Administrative Agent’s election
and without notice thereof or demand therefor upon each Guarantor, the
Guarantors’ Obligations shall immediately be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of each Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the Guaranteed Liabilities. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the

 

H-3

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Guaranteed Parties on account of the Guaranteed Liabilities and,
after such request and pending such payment, shall be held by such Guarantor as
agent and bailee of the Guaranteed Parties separate and apart from all other
funds, property and accounts of such Guarantor. Unless an Event of Default has
occurred and is continuing, each Guarantor may receive payments from any other
Loan Party on account of such subordinated debts, liabilities or other
obligations.

7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against any Borrower, any other Guarantor, or any other Person and whether or
not the Guaranteed Parties have taken or failed to take any other action to
collect all or any portion of the Guaranteed Liabilities or have taken or failed
to take any actions against any collateral securing payment or performance of
all or any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
any Borrower or any or all of the Guaranteed Parties (other than a defense of
payment in full of the Guaranteed Liabilities (other than contingent obligations
as to which no claim has been asserted)) without waiving any additional
defenses, set offs, counterclaims or other claims otherwise available to such
Guarantor. For the purposes of this Section 8, all remittances and property
shall be deemed to be in the possession of a Guaranteed Party as soon as the
same may be put in transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the

 

H-4

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower,
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT AND THE OBLIGATIONS HAVE BEEN ACCELERATED
PURSUANT TO SECTION 8.02 OF THE CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to any security for the Guaranteed Liabilities until
the Facility Termination Date (as defined below). If an amount shall be paid to
any Guarantor on account of such rights at any time prior to termination of this
Guaranty Agreement in accordance with the provisions of Section 21 hereof, such
amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Guaranteed Parties, to be credited and applied upon the Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement. The agreements in this subsection shall survive repayment of all of
the Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 21 hereof, and occurrence of the Facility Termination Date. For
purposes of this Guaranty Agreement, “Facility Termination Date” means the date
as of which all of the following shall have occurred: (a) each Borrower shall
have permanently terminated the credit facilities under the Loan Documents by
final payment in full of all Outstanding Amounts, together with all accrued and
unpaid interest and fees thereon, other than (i) the undrawn portion of Letters
of Credit and (ii) all letter of credit fees relating thereto accruing after
such date (which fees shall be computed (based on interest rates and the
Applicable Rate then in effect) on such undrawn amounts to the respective expiry
dates of the Letters of Credit), in each case as have been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made; (b) all Commitments shall have terminated or expired; and (c) each
Borrower and each other Loan Party shall have fully, finally and irrevocably
paid and satisfied in full all of their respective obligations and liabilities
arising under the Loan Documents, including with respect to such Borrower and
the Obligations (except for future obligations consisting of continuing
indemnities and other contingent Obligations for which no claim has been made of
the Borrower or any Loan Party that may be owing to the Administrative Agent,
the L/C Issuer, any Lender, or any of their respective Related Parties pursuant
to the Loan Documents and expressly survive termination of the Credit Agreement
or any other Loan Document).

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Guaranteed Parties by written notice directed to such Guarantor in
accordance with Section 23 hereof.

 

H-5

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

11. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Guaranteed Parties, that it is
duly authorized to execute and deliver this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable), and to perform its obligations
under this Guaranty Agreement, that this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable) has been duly executed and
delivered on behalf of such Guarantor by its duly authorized representatives;
that this Guaranty Agreement (and any Joinder Agreement to which such Guarantor
is a party) is legal, valid, binding and enforceable against such Guarantor in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
(and any Joinder Agreement to which such Guarantor is a party) do not violate or
constitute a breach of any of its (i) Organizational Documents, (ii) any
agreement or instrument to which such Guarantor is a party, or (iii) any law,
order, regulation, decree or award of any governmental authority or arbitral
body to which it or its properties or operations is subject except, in the case
of clauses (ii) and (iii), to the extent any such violation or breach could not
reasonably be expected to have a Material Adverse Effect.

12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable out of pocket expenses, including Attorney Costs,
incurred by the Administrative Agent or any Lender in connection with the
enforcement of this Guaranty Agreement, whether or not suit be brought.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Guaranteed Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from each Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each

 

H-6

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

Borrower, each Borrower’s financial condition and affairs, the “Other
Information”, and such other matters as it deems material in deciding to provide
this Guaranty Agreement (and any Joinder Agreement) and is fully aware of the
same; and (e) such Guarantor has not depended or relied on any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, for any information whatsoever concerning any Borrower or any
Borrower’s financial condition and affairs or any other matters material to such
Guarantor’s decision to provide this Guaranty Agreement (and any Joinder
Agreement), or for any counseling, guidance, or special consideration or any
promise therefor with respect to such decision. Each Guarantor agrees that no
Guaranteed Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Guarantor any information concerning any Borrower or
any Borrower’s financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Guaranteed Party or its or their employees, directors,
agents or other representatives or Affiliates, such Guarantor will independently
verify the information and will not rely on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 21 hereof, neither this
Guaranty Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective successors and permitted assigns; provided, however, that no
Guarantor shall be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement, any Joinder Agreement or any other
interest herein or therein without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing sentence
of this Section 18, any Lender or the L/C Issuer may assign to one or more
Persons, all or any part of its rights and obligations under the Credit
Agreement (to the extent permitted by the Credit Agreement); and to the extent
of any such assignment such other Person shall, to the fullest extent permitted
by law, thereupon become vested with all the benefits in respect thereof granted
to such assignor Lender or the L/C Issuer herein, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments. All
references herein to the Administrative Agent shall include any successor
thereof.

19. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

H-7

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 20, the provisions of Section 10.02(b) of the Credit
Agreement shall be applicable to this Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ Obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

23. Notices. Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or any other Guaranteed Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.

25. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER
AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW

 

H-8

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23 HEREOF. NOTHING IN THIS GUARANTY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(d) NOTHING CONTAINED IN SUBSECTIONS ((b) OR (c) HEREOF SHALL PRECLUDE ANY
BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY
GUARANTOR OR ANY OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND
EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION
TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH COURT.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION ANY GUARANTOR HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.

[Signature page follows.]

 

H-9

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:     CARMAX OF LAUREL, LLC     By:  

 

    Name:       Title:   [Chief Financial Officer]     CARMAX AUTO MALL, LLC    
By:  

 

    Name:       Title:   [Chief Financial Officer]     CARMAX AUTO SUPERSTORES
CALIFORNIA, LLC     By:  

 

    Name:       Title:   [Chief Financial Officer]     CARMAX BUSINESS SERVICES,
LLC     By:  

 

    Name:       Title:   [Chief Financial Officer]     CARMAX AUTO SUPERSTORES
WEST COAST, INC.     By:  

 

    Name:       Title:   [Chief Financial Officer]

 

H-10

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

CARMAX PROPERTIES, LLC By:  

 

Name:   Title:   [Chief Financial Officer] CARMAX AUTO SUPERSTORES SERVICES,
INC. By:  

 

Name:   Title:   [Chief Financial Officer]

 

H-11

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

H-12

Form of Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of             ,
20         is made by                     , a                      (the “Joining
Subsidiary”), and delivered to BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of August 24, 2015 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among CarMax Auto Superstores, Inc., a Virginia
corporation (the “Revolving Borrower”), CarMax, Inc., a Virginia corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer. All capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.

WHEREAS, certain other Subsidiaries of the Company and the Administrative Agent
have entered into a Subsidiary Guaranty Agreement dated as of August 24, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Subsidiary Guaranty Agreement”);

WHEREAS, the Joining Subsidiary [does] [does not] engage in the business of
selling new motor vehicles;

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Designated Borrower” under the Credit Agreement and be
joined as a party to the Credit Agreement as a Designated Borrower (as defined
in the Credit Agreement);]6

WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Guarantor” under the Subsidiary Guaranty Agreement and be joined as
a party to the Subsidiary Guaranty Agreement as a Guarantor (as defined in the
Subsidiary Guaranty Agreement); and

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders and the L/C Issuers under the Credit Agreement.

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Guaranteed Parties (as defined in
the Subsidiary Guaranty Agreement):

[1. Credit Agreement

a. Joinder. The Joining Subsidiary hereby agrees that, by its execution of this
Joinder Agreement, the Joining Subsidiary hereby becomes a party to the Credit
Agreement and the Notes, and is and shall be for all purposes a “Borrower” under
the Loan Documents and shall have (and hereby unconditionally, absolutely and
irrevocably assumes) all the terms, conditions, obligations, liabilities and
undertakings of a Borrower as if it had manually executed the Credit

 

6 

Insert this provision if the Joining Subsidiary is a wholly-owned Domestic
Subsidiary (other than an Excluded Special Purpose Finance Subsidiary) that
engages in the business of selling new motor vehicles.

 

I-1

Form of Joinder Agreement



--------------------------------------------------------------------------------

Agreement, the Notes, and each other applicable Loan Document. The Joining
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
the Notes, and each other applicable Loan Document.

b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations and warranties (which shall be true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date), acknowledgements and certifications applicable to, and each of the
waivers by, any Borrower contained in the Credit Agreement.

c. Obligations. Without limiting the generality of the terms of Sections l(a)
and (b) above or the terms of the Credit Agreement, the Joining Subsidiary
hereby jointly and severally, together with the other Borrowers, promises to
each Lender, the L/C Issuers and the Administrative Agent, the prompt payment
and performance of all Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by accelerations, or otherwise) strictly in
accordance with the terms thereof.

d. Assignment. Without limiting the generality of the terms of Sections l(a) and
(b) above or the terms of Article II of the Credit Agreement, the Joining
Subsidiary hereby irrevocably designates, appoints, authorizes and directs the
Revolving Borrower (including each Responsible Officer of the Revolving
Borrower) to act on behalf of the Joining Subsidiary for the purposes set forth
in said Article II or any other provisions of the Credit Agreement or any other
Loan Document, including without limitation the purpose of giving Requests for
Credit Extensions and otherwise giving and receiving such notices and
notifications and taking all such other actions contemplated by Article II or
any other provision of the Credit Agreement or any other Loan Document.]7

[2]. Subsidiary Guaranty Agreement.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which any Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Guaranteed Parties of the payment and performance in full of the
Guaranteed Liabilities (as defined in the Subsidiary Guaranty Agreement) whether
now existing or hereafter arising, all with the same force and effect as if the
Joining Subsidiary were a signatory to the Subsidiary Guaranty Agreement.

b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations and warranties (which shall be true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in

 

7 

Insert this provision if the Joining Subsidiary is a wholly-owned Domestic
Subsidiary (other than an Excluded Special Purpose Finance Subsidiary) that
engages in the business of selling new motor vehicles.

 

I-2

Form of Joinder Agreement



--------------------------------------------------------------------------------

which case they shall be true and correct in all material respects as of such
earlier date), acknowledgements and certifications applicable to, and each of
the waivers by, any Guarantor contained in the Subsidiary Guaranty Agreement.

[3]. Miscellaneous.

a. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Joinder Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

b. Severability. Whenever possible, each provision of this Joinder Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Joinder Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Joinder Agreement. This Joinder
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents, which, taken together, set forth the
complete understanding and agreement of the Administrative Agent and the Lenders
and the Joining Subsidiary with respect to the matters referred to herein and
therein.

c. Successors and Assigns. This Joinder Agreement and all obligations of the
Joining Subsidiary hereunder shall be binding upon the successors and assigns of
the Joining Subsidiary (including any debtor-in-possession on behalf of the
Joining Subsidiary) and shall, together with the rights and remedies of the
Administrative Agent, for the benefit of the Guaranteed Parties, hereunder,
inure to the benefit of the Administrative Agent and the Guaranteed Parties, all
future holders of any instrument evidencing any of the Obligations and their
respective successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect any Lien granted to the Administrative Agent, for the
benefit of the Guaranteed Parties, under any Loan Document. The Joining
Subsidiary may not assign, sell, hypothecate or otherwise transfer any interest
in or obligation under this Joinder Agreement.

d. Counterparts. This Joinder Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid.
Without limiting the foregoing provisions of this Section [3](d), the provisions
of Section 10.10 of the Credit Agreement shall be applicable to this Joinder
Agreement.

e. Section Titles. The Section titles contained in this Joinder Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

f. Delivery. The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Obligations are
and shall be deemed to be incurred, and credit extensions under the Loan
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Subsidiary’s joinder as a party to [the Credit Agreement]8 and the
Subsidiary Guaranty Agreement as herein provided.

 

8  Insert this provision if the Joining Subsidiary does engage in the business
of selling new motor vehicles.

 

I-3

Form of Joinder Agreement



--------------------------------------------------------------------------------

g. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature pages follow.]

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

By:  

 

Name:  

 

Title:  

 

 

I-4

Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: CarMax, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of August 24, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among CarMax Auto
Superstores, Inc., a Virginia corporation, as Revolving Borrower, CarMax, Inc.,
a Virginia corporation (the “Company”), the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                    ] shall be a Designated
Borrower and may receive New Vehicle Swing Line Loans for its account on the
terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

J-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of August 24, 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CarMax Auto Superstores, Inc., a Virginia corporation (the “Revolving
Borrower”), CarMax, Inc., a Virginia corporation, the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer. DATE:
   [Date]

The Revolving Borrower hereby notifies the Administrative Agent that on
                    9 pursuant to the terms of Section 2.06(a) of the Credit
Agreement, the Revolving Borrower intends to prepay the following Loans as more
specifically set forth below:

 

  ¨ Voluntary prepayment of Committed Loans in the following amount(s):

 

  ¨ Eurodollar Rate Loans: $        10

 

  ¨ Base Rate Loans: $        11

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9  Specify date of such prepayment.

10  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

11  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

K-1

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

CARMAX AUTO SUPERSTORES, INC. By:  

 

Name:  

 

Title:  

 

 

K-2

Form of Notice of Loan Prepayment